--------------------------------------------------------------------------------

Exhibit 10.35
 
EXECUTION VERSION
 
PURCHASE AGREEMENT
 
BY AND AMONG
 
TAKKT AMERICA HOLDING, INC.,
 
GLOBAL INDUSTRIAL HOLDINGS LLC
 
AND
 
GLOBAL INDUSTRIAL MEXICO HOLDINGS INC.
 
December 31, 2014
 

--------------------------------------------------------------------------------

PURCHASE AGREEMENT
TABLE OF CONTENTS
 

 
Page
 
ARTICLE I
DEFINITIONS
1
1.1
Defined Terms
1
ARTICLE II
PURCHASE AND SALE; CLOSING; PURCHASE PRICE
12
2.1
Purchase and Sale
12
2.2
The Closing
12
2.3
Consideration
12
2.4
Purchase Price Adjustment
13
2.5
Effective Time of Purchase
16
2.6
Tax Treatment
16
2.7
Allocation
16
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE SELLER
17
3.1
Seller Organization and Power
17
3.2
Purchased Equity
17
3.3
Seller Litigation
17
3.4
Enforceability
17
3.5
No Violation
17
3.6
No Acquisitions
17
3.7
Organizational Matters; Equity
17
3.8
Third Party Consents
20
3.9
Financial Statements
20
3.10
Tax Matters
20
3.11
Absence of Certain Changes
23
3.12
Assets
24
3.13
Bank Accounts
25
3.14
Litigation
25
3.15
Compliance With Laws
26
3.16
Insurance
27
3.17
Material Contracts
27
3.18
Employee Matters
29

 
i

--------------------------------------------------------------------------------

PURCHASE AGREEMENT
TABLE OF CONTENTS
(continued)
 

 
Page
 
3.19
Employee Benefit Plans
31
3.20
Environmental Matters
32
3.21
Proprietary Rights
34
3.22
Brokerage
35
3.23
Seller Contracts and Services; Related Party Transactions; Intercompany
Indebtedness
35
3.24
Inventory
36
3.25
Accounts Receivable
36
3.26.
Customers and Suppliers
36
3.27
No Subsidiaries
36
3.28
Books and Records
36
3.29
Customer Lists
37
3.30
No Other Representations and Warranties
37
ARTICLE IV
 REPRESENTATIONS AND WARRANTIES OF THE BUYER
37
4.1
Organization
37
4.2
No Violation
37
4.3
Authority; Validity
37
4.4
Third Party Consents
38
4.5
Investment/Operational Intent
38
4.6
Knowledge
38
4.7
Financing
38
4.8
Legal Proceedings
38
ARTICLE V
COVENANTS 39
5.1
Access to Information and Records
39
5.2
Conduct of Business Pending the Closing
39
5.3
Efforts to Close
40
5.4
Exclusivity
40
5.5
Publicity
41
5.6
Notice of Certain Events
41

 
ii

--------------------------------------------------------------------------------

PURCHASE AGREEMENT
TABLE OF CONTENTS
(continued)
 

 
Page
 
5.7
Disclosure Schedule
41
5.8
Indemnification of Directors, Officers and Others
42
5.9
Retention of Records
43
5.10
Benefits
43
5.11
Employee Benefit Plans
44
5.12
Tax Matters
46
5.13
Escheatment Cooperation
49
5.14
Indebtedness
49
5.15
Insurance
49
5.16
Conflicts and Privilege
49
5.17
Non-competition; Non-solicitation
50
5.18
Transfer of Milwaukee Property
51
5.19
Closing Conditions
51
5.20
Management Reports
51
5.21
Related Party Transactions
52
5.22
Intercompany Indebtedness
52
5.23
Release of Guarantees
52
5.24
Quad Agreement
52
5.25
Current Employees
52
5.26
Employment Records
53
5.27
Merchants
53
ARTICLE VI
CONDITIONS PRECEDENT TO THE BUYER’S OBLIGATIONS
53
6.1
Representations and Warranties True on the Closing Date
53
6.2
Compliance With Agreement
53
6.3
Absence of Litigation
53
6.4
Consents and Approvals
53
6.5
Employment of Executives
53
6.6
Material Adverse Effect
54
6.7
Related Party Transactions
54

 
iii

--------------------------------------------------------------------------------

PURCHASE AGREEMENT
TABLE OF CONTENTS
(continued)
 

 
Page
 
6.8
Documents to be Delivered by the Seller
54
6.9
Cybersource
55
6.10
Corporate Minute Books and Stock Records
55
6.11
Bank Accounts
55
6.12
Seller Employees
55
ARTICLE VII
CONDITIONS PRECEDENT TO THE SELLER’S OBLIGATIONS
56
7.1
Representations and Warranties True on the Closing Date
56
7.2
Compliance With Agreement
56
7.3
Absence of Litigation
56
7.4
Documents to be Delivered by the Buyer
56
ARTICLE VIII
SURVIVAL; INDEMNIFICATION
57
8.1
Survival
57
8.2
General Indemnification by the Seller
57
8.3
Indemnification by the Buyer
59
8.4
Procedures for Indemnification
59
8.5
Procedures for Third-Party Claims
60
8.6
Right to Cure; Mitigation
60
8.7
Tax Treatment of Indemnification
61
8.8
Exclusive Remedy
61
8.9
limitation of liability
61
ARTICLE IX
TERMINATION OF AGREEMENT
61
9.1
Causes
61
9.2
Effect of Termination
62
9.3
Right to Proceed
62
ARTICLE X
DISPUTE RESOLUTION
62
10.1
Dispute
62
10.2
Process
63
10.3
Negotiations
63
10.4
Mediation
63

 
iv

--------------------------------------------------------------------------------

PURCHASE AGREEMENT
TABLE OF CONTENTS
(continued)
 

 
Page
 
10.5
Submission to Adjudication
63
10.6
General
64
ARTICLE XI
MISCELLANEOUS
65
11.1
Further Assurance
65
11.2
Assignment
65
11.3
Law Governing Agreement; Jurisdiction
65
11.4
Amendment and Modification
65
11.5
Notice
65
11.6
Expenses
66
11.7
Entire Agreement; Binding Effect
66
11.8
Counterparts
67
11.9
Headings
67
11.10
No Strict Construction
67
11.11
No Reliance
67
11.12
Severability
67
11.13
Other Definitional Provisions
67
11.14
Specific Performance
68
11.15
Acknowledgment by the Buyer
68

 
v

--------------------------------------------------------------------------------

EXHIBITS


Exhibit A:
Form of Transition Services Agreement
Exhibit B:
Sample Calculation of Working Capital
Exhibit C:
Allocation
Exhibit D:
Form of Milwaukee Office Lease

 
SCHEDULES
 
Disclosure Schedule
 
Schedule 3.5:
No Violation
Schedule 3.6:
No Acquisitions
Schedule 3.7(a):
Foreign Qualifications
Schedule 3.8
Third Party Consents
Schedule 3.9:
Financial Statements
Schedule 3.10:
Tax Matters
Schedule 3.11:
Absence of Certain Changes
Schedule 3.12(a)(i)
Liens
Schedule 3.12(a)(ii)
Exceptions to Owned Property
Schedule 3.12(c):
Real Property
Schedule 3.12(d):
Location of Personal Property
Schedule 3.12(e):
Condition of Personal Property
Schedule 3.12(f)
Subleases
Schedule 3.13:
Bank Accounts
Schedule 3.14:
Litigation
Schedule 3.15(a):
Compliance with Laws
Schedule 3.15(b):
Licenses and Permits
Schedule 3.16:
Insurance
Schedule 3.17(a):
Material Contracts
Schedule 3.17(b):
Exceptions to Material Contracts
Schedule 3.18(a):
Labor Disputes
Schedule 3.18(b):
Employment Compliance
Schedule 3.18(c):
Government Contract Matters
Schedule 3.18(e):
Employees
Schedule 3.18(f):
Compensation
Schedule 3.18(g):
Employment Litigation
Schedule 3.19(a):
Employee Benefit Plans
Schedule 3.19(b):
Prohibited Transactions
Schedule 3.19(c):
Benefits Compliance
Schedule 3.19(d):
Additional Payments due to Transaction
Schedule 3.19(e):
Benefits to Former Employees
Schedule 3.20(a):
Environmental Claims
Schedule 3.20(b):
Hazardous Substances
Schedule 3.20(d):
Environmental Orders
Schedule 3.21(a):
Intellectual Property
Schedule 3.21(b)(i):
Intellectual Property Agreements
Schedule 3.21(b)(ii):
Software Agreements

 

--------------------------------------------------------------------------------

Schedule 3.21(c):
Intellectual Property Ownership
Schedule 3.21(g):
Intellectual Property Actions
Schedule 3.21(h):
Social Media Accounts
Schedule 3.22:
Brokerage
Schedule 3.23(a):
Seller Contracts and Services
Schedule 3.23(b):
Related Party Transactions
Schedule 3.23(c):
Intercompany Indebtedness
Schedule 3.26(a):
Material Customers
Schedule 3.26(b):
Material Suppliers
Schedule 3.27:
Subsidiaries
 
Schedule 5.21:
Related Party Transactions
Schedule 5.23:
Release of Guarantees
Schedule 5.26:
TAKKT and Avenue Employees
Schedule 6.12:
Seller Employees

 

--------------------------------------------------------------------------------

PURCHASE AGREEMENT
 
THIS PURCHASE AGREEMENT is made as of December 31, 2014, by and between TAKKT
AMERICA HOLDING, INC., a Delaware corporation (the “Seller”), and GLOBAL
INDUSTRIAL HOLDINGS LLC, a Delaware limited liability company (the “Buyer”) and
GLOBAL INDUSTRIAL MEXICO HOLDINGS INC., a Delaware corporation (the “Mexican
Buyer”).
 
RECITALS
 
A.            The Seller owns all of the outstanding membership interests of C&H
Service, LLC, a Delaware limited liability company (“C&H Service”), C&H
Distributors, LLC, a Delaware limited liability company (“C&H
Distributors”), Industrialsupplies.com, LLC, a Delaware limited liability
company (“Industrialsupplies.com”), and Products for Industry, LLC, a Delaware
limited liability company (“Products for Industry”), as well as an equity quota
representing ninety-nine and 9961/1000 percent (99.9961%) (with C&H Distributors
owning the other equity quota representing (0.0039%) of the capital of C&H
Productos Industriales S. de R.L. de C.V., a Mexican Sociedad de Responsibilidad
Limitada de Capital Variable (“C&H Productos”) and all of the outstanding shares
of Avenue Industrial Supply Company Limited, a corporation organized under the
Laws of the Province of Ontario, Canada (“Avenue” and with C&H Service, C&H
Distributors, Industrialsupplies.com, Products for Industry, and C&H Productos,
each a “Company” and together the “Companies”).
 
B.             The Buyer desires to acquire all of the issued and outstanding
equity of C&H Service, C&H Distributors, Industrialsupplies.com, Products for
Industry and Avenue from the Seller and the Seller desires to sell all of the
issued and outstanding equity of such companies to the Buyer, all in accordance
with the terms and conditions of this Agreement.
 
C.             The Mexican Buyer desires to acquire ninety-nine and 9961/1000
percent (99.9961%) of the issued and outstanding equity of C&H Productos from
the Seller and the Seller desires to sell ninety-nine and 9961/1000 percent
(99.9961%) of the issued and outstanding equity of C&H Productos to the Mexican
Buyer, all in accordance with the terms and conditions of this Agreement.
 
NOW THEREFORE, in consideration of the Recitals and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, hereby agree as follows:
 
ARTICLE I
DEFINITIONS
 
1.1           Defined Terms. As used in this Agreement, the terms below shall
have the following meanings.
 
“Action” means any claim, action, cause of action, demand, enforcement, lawsuit,
arbitration, audit, notice of violation, proceeding, litigation, citation,
summons, subpoena or investigation of any nature, civil, criminal,
administrative, regulatory or otherwise, whether at law or in equity.
 

--------------------------------------------------------------------------------

“Affiliate” shall mean, with respect to any Person, any other Person that,
directly or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, such Person, and the term
“control” (including the terms “controlled by” and “under common control with”)
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such Person, whether through
ownership of voting securities, by contract or otherwise.
 
“Agreement” shall mean this Purchase Agreement, as the same shall be amended
from time to time in accordance with its terms.
 
“Anti-Money Laundering Laws” shall have the meaning specified in Section
3.15(e).
 
“Audit Notice” shall have the meaning specified in Section 5.12(d)(i). “Avenue”
shall have the meaning specified in the recitals.
 
“Avenue Shares” shall have the meaning specified in Section 3.7(g). “Base Price”
shall mean Twenty-five Million U.S. Dollars ($25,000,000).
 
“Base Working Capital” shall mean eleven million three hundred thousand U.S.
Dollars ($11,300,000).
 
“Basket” shall have the meaning specified in Section 8.2(b)(x)(B).
 
“Business” shall mean such business-to-business and consumer direct marketing
activities primarily relating to durable products in the material handling and
storage segment of the maintenance, repair, and operations industry as conducted
by the Companies on the date hereof, including as set forth in each Company’s
catalogues and websites.
 
“Buyer” shall have the meaning specified in the preamble.
 
“Buyer Retirement Plan” shall have the meaning specified in Section 5.11(a) of
this Agreement.
 
“C&H Distributors” shall have the meaning specified in the recitals.
 
“C&H Distributors Interests” shall have the meaning specified in Section 3.7(c).
 
“C&H Productos” shall have the meaning specified in the recitals.
 
“C&H Productos Equity” shall have the meaning specified in Section 3.7(f).
 
“C&H Service” shall have the meaning specified in the recitals.
 
“C&H Service Interests” shall have the meaning specified in Section 3.7(b).
 
“Calculations” shall have the meaning specified in Section 2.4(c)(i) of this
Agreement.
 
2

--------------------------------------------------------------------------------

“Cannizzo” shall mean Cannizzo, Ortiz & Asociados.
 
“Cap” shall have the meaning specified in Section 8.2(b)(x)(C).
 
“Cash” shall mean the amount (which may be negative) of cash, short-term
investments, marketable securities and other cash equivalents of each of the
Companies on hand and in banks, plus deposits and checks in transit to any of
the Companies, minus the amount of any checks drawn upon any bank accounts but
not cashed (whether held or in transit) determined in accordance with IFRS. For
clarity, Cash shall include any Cash held in the Bank of America medical claims
account and Bank of America flexible benefits account, and other accounts where
Cash may be held.
 
“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§ 9601 et seq.
 
“Claim” means any individual claim by the Buyer in respect of the Seller’s
breach of Article III or in connection with any other breach by the Seller under
this Agreement with respect to any indemnification obligation of the Seller.
 
“Cleary Gull” shall mean Cleary Gull Inc., a Delaware corporation.
 
“CliftonLarson” shall mean CliftonLarsonAllen LLP.
 
“Closing” shall mean the conference to be held at 10:00 A.M. Central Time, on
the Closing Date at the offices of Quarles & Brady LLP, 411 East Wisconsin
Avenue, Milwaukee, Wisconsin 53202, or such other time and place as the Parties
may mutually agree in writing, at which the transactions contemplated by this
Agreement shall be consummated.
 
“Closing Amount” shall mean an amount equal to 92.5% of the aggregate of (a) the
Base Price; plus (b) the Estimated Cash; plus or minus (c) any adjustment
determined in accordance with Section 2.4(b).
 
“Closing Date” shall have the meaning specified in Section 2.2 of this
Agreement.
 
“Closing Date Balance Sheet” shall have the meaning specified in Section
2.4(c)(i) of this Agreement.
 
“Closing Date Cash” shall have the meaning specified in Section 2.4(c)(i) of
this Agreement.
 
“Closing Date Working Capital” shall have the meaning specified in Section
2.4(c) of this Agreement.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended.
 
“Company” or “Companies” shall have the meaning specified in the recitals.
 
“Company Intellectual Property” means all Intellectual Property that is owned by
any of the Companies.
 
3

--------------------------------------------------------------------------------

“Company IP Agreements” means all licenses with an annual value of at least
$20,000, all sublicenses with an annual value of at least $20,000, consent to
use agreements, and other Contracts (including any right to receive or
obligation to pay royalties or any other consideration) with an annual value of
at least $20,000, relating to Intellectual Property to which any Company is a
party.
 
“Company IP Registrations” means all Company Intellectual Property that is
subject to any issuance registration, application or other filing by, to or with
any Governmental Entity or authorized private registrar in any jurisdiction,
including registered trademarks, domain names and copyrights, issued and
reissued patents and pending applications for any of the foregoing.
 
“Confidentiality Agreement” shall have the meaning specified in Section 5.5.
 
“Coverage Period” shall have the meaning specified in Section 5.11(e)(ii).
 
“CPR” shall have the meaning specified in Section 10.4 of this Agreement.
 
“Disclosure Schedule” shall mean the Seller’s Schedules, dated as of the date of
this Agreement, delivered by the Seller to the Buyer contemporaneously with the
execution and delivery of this Agreement and as the same may be updated from
time to time after the date of this Agreement and prior to the Closing Date in
accordance with the terms of Section 5.7(b) of this Agreement, which shall not
include any Exhibits.
 
“Dispute” shall have the meaning specified in Section 10.1 of this Agreement.
 
“E.O. 11246” shall have the meaning specified in Section 3.18(c) of this
Agreement.
 
“Effective Time” shall have the meaning specified in Section 2.5 of this
Agreement.
 
“Employee Benefit Plan” shall have the meaning specified in Section 3.19(a) of
this Agreement.
 
“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, directives, claims, liens,
investigations, proceedings or notices of noncompliance or violation by any
Person including without limitation any Governmental Entity, alleging
noncompliance, violation or potential liability (including potential
responsibility or liability for costs of enforcement, investigation, cleanup,
governmental response, removal or remediation, for natural resources damages,
property damage, personal injuries or penalties or for contribution,
indemnification, cost recovery, compensation or injunctive relief) arising out
of, or related to (a) the presence, release or threatened release of any
Hazardous Substances at any location, whether or not owned or operated by any
Company, or (b) circumstances forming the basis of any violation or alleged
violation of, or liability under, any Environmental Law or Environmental Permit.
 
“Environmental Laws” shall mean all Laws relating to pollution or protection of
the environment or human health or safety, including Laws relating to emissions,
discharges,generation, storage, release or threatened release of Hazardous
Substances into the environment, including the Clean Water Act, the Clean Air
Act, the Resource Conservation and Recovery Act, the Toxic Substances Control
Act and the Comprehensive Environmental Response Compensation Liability Act, all
as in force and effect as of the Effective Time.
 
4

--------------------------------------------------------------------------------

“Environmental Notice” shall have the meaning specified in Section 3.20(a).
 
“Environmental Permit” means any Permit issued, granted, given, or authorized by
a state or federal regulatory agency pursuant to Environmental Laws.
 
“Equity” shall mean all of the authorized membership interests, equity quotas or
shares, as the case may be, of each of the Companies, which consists of a sole
authorized membership interest of C&H Service, a sole authorized membership
interest of C&H Distributors, a sole authorized membership interest of
Industrialsupplies.com, a sole authorized membership interest of Products for
Industry, and an unlimited number of authorized common shares, an unlimited
number of authorized Preference shares and an unlimited number of authorized
Class A Special shares of Avenue.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.
 
“Escheatment Payment” shall mean all amounts owing to any Governmental Entity
for sums that constitute abandoned or unclaimed property under applicable Laws.
 
“Escrow Agent” shall mean U.S. Bank, N.A.
 
“Escrow Agreement” shall mean the Escrow Agreement by and among Seller, Buyer
and U.S. Bank.
 
“Escrowed Amount” shall mean an amount equal to 7.5% of the aggregate of (a) the
Base Price; plus (b) the Estimated Cash; plus or minus (c) the amount of the
adjustment to the Closing Amount determined in accordance with Section 2.4(b).
 
“Estimated Balance Sheet” shall have the meaning specified in Section 2.4(a)(i)
of this Agreement.
 
“Estimated Cash” shall have the meaning specified in Section 2.4(a)(iii) of this
Agreement.
 
“Estimated Working Capital” shall have the meaning specified in Section
2.4(a)(ii) of this Agreement.
 
“Exclusivity Period” shall have the meaning specified in Section 5.4.
 
“Final Allocation” shall have the meaning specified in Section 2.7 of this
Agreement.
 
“Final Closing Date Balance Sheet” shall have the meaning specified in Section
2.4(e) of this Agreement.
 
5

--------------------------------------------------------------------------------

“Final Closing Date Cash” shall have the meaning specified in Section 2.4(e) of
this Agreement.
 
“Final Closing Date Working Capital” shall have the meaning specified in Section
2.4(e) of this Agreement.
 
“Financial Statements” shall mean the (i) consolidated and consolidating balance
sheets for each of the Companies as of December 31, 2011, 2012 and 2013
(including retained earnings and stockholders’ equity (or equivalent) as
presented on those balance sheets) for the years then ended, and the related
consolidated and consolidating statements of income (KER format), and (ii) the
Recent Balance Sheets (including retained earnings and stockholders’ equity (or
equivalent) as presented on those balance sheets) and the related unaudited
statements of income (KER format), for the interim period then ended, for each
of the Companies and on a consolidated and consolidating basis.
 
“Governing Documents” shall mean with respect to any particular entity: (a) if a
corporation, the certificate of incorporation and bylaws or equivalent
constitutive documents; (b) if a limited liability company, the articles of
organization and the operating agreement; (c) if another type of Person, any
other charter or similar document adopted or filed in connection with the
creation, formation or organization of the Person; and (d) any amendment or
supplement to any of the foregoing.
 
“Government Contract” means any contract (other than purchase orders) entered
into between any Company and an agency of the United States or an agency of any
of its respective States, or any municipality, or any intergovernmental agency
or quasi-governmental agency. The term “Government Contract” also includes any
subcontract at any tier of any Company known to Seller’s Knowledge to be (i)
with another entity under a prime contract held by any Company with such a
Governmental Entity and (ii) with another entity that holds either a prime
contract with a Governmental Entity or a subcontract (at any tier) under such a
prime contract, in each case including any task orders or delivery orders issued
under, or any modifications to, any such prime contract or subcontract whether
currently active or subject to an open audit period.
 
“Governmental Entity” shall mean any government, agency, governmental department
or public department, commission, board, bureau, court, tribunal, minister,
governor in council, agency, commissioner, arbitration panel or instrumentality
of the United States of America, Canada or Mexico or any state, or province, as
applicable, or other political subdivision thereof (whether now or hereafter
constituted and/or existing) and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.
 
“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental Entity.
 
“Hazardous Substance” shall mean any substance listed, defined or regulated as
hazardous or toxic or words of similar substance and meaning under Environmental
Laws.
 
“IFRS” shall mean International Financial Reporting Standards.
 
6

--------------------------------------------------------------------------------

“Indebtedness” shall mean all of the indebtedness of the Companies for borrowed
money, including all current and long-term outstanding and unpaid principal,
accrued interest, accrued fees and other charges relating thereto, but excluding
any capitalized lease obligations.
 
“Indemnified Party” shall mean any Party seeking and entitled to indemnification
under Article VIII of this Agreement.
 
“Indemnifying Party” shall mean the Party from whom the indemnification is
sought under Article VIII of this Agreement.
 
“Indemnitees” shall have the meaning specified in Section 5.8(a) of this
Agreement.
 
“Independent Accountants” shall have the meaning specified in Section 2.4(d) of
this Agreement.
 
“Industrialsupplies.com” shall have the meaning specified in the recitals.
 
“Industrialsupplies.com Interests” shall have the meaning specified in Section
3.7(d).
 
“Intellectual Property” means all intellectual property throughout the world,
whether registered or unregistered, including any and all: (a) trademarks,
service marks, trade names, brand names, logos, trade dress, design rights and
other similar designations of source, sponsorship, association or origin,
together with the goodwill connected with the use of and symbolized by, and all
registrations, applications and renewals for, any of the foregoing; (b) internet
domain names, whether or not trademarks, registered in any top-level domain by
any authorized private registrar or Governmental Entity; (c) works of
authorship, expressions, designs and design registrations, whether or not
copyrightable, including copyrights, author, performer, moral and neighboring
rights; (d) all registrations, applications for registration and renewals of
such copyrights; (e) inventions, discoveries, trade secrets, business and
technical information and know-how, databases, data collections and other
confidential and proprietary information and all rights therein; (f) patents
(including all reissues, divisionals, provisionals, continuations and
continuations-in-part, re-examinations, renewals, substitutions and extensions
thereof), patent applications, and other patent rights and any other
Governmental Entity-issued indicia of invention ownership (including inventor’s
certificates, petty patents and patent utility models); and (g) software and
firmware, including data files, source code, object code, application
programming interfaces, architecture, files, records, schematics, computerized
databases and other related specifications and documentation.
 
“Intercompany Indebtedness” shall have the meaning specified in Section 3.23(c).
 
“Knowledge of the Seller” or “Seller’s Knowledge” shall mean the actual
knowledge of each of Felix Zimmerman, David McKeon, Daniel Paruzynski, Michael
Snapper, Peter Langhammer, Judi Moskot, Steve Preiss, Karen Wagner, Dave
Robinson, Tom Snyder (with respect to Products for Industry only), Alfonso Del
Campo (with respect to C&H Productos only), and Nelson Rivers (with respect to
Avenue only).
 
7

--------------------------------------------------------------------------------

“Law” shall mean any foreign, federal, provincial, state, local or other
governmental law, rule or regulation, of a Governmental Entity, and the rules
and regulations promulgated thereunder.
 
“Lien” shall mean any mortgage, pledge, hypothecation, lien (statutory or
otherwise), preference, security agreement, easement, restriction or other
similar encumbrance.
 
“Losses” shall mean damages, liabilities, deficiencies, claims, actions,
demands, judgments, interest, losses, costs or expenses, including reasonable
attorneys’ fees; provided, however, that “Losses” shall not include loss of
profits, punitive damages or other special, exemplary or consequential damages
and shall not be calculated by using a multiple of earnings, book value or other
similar measure that may have been used in arriving at or that may be reflective
of the Purchase Price.
 
“Market Break” shall have the meaning in the definition of “Material Adverse
Effect” below.
 
“Material Adverse Effect” shall mean a material adverse effect on: (a) the
Business, results of operations, condition (financial or otherwise) or assets of
the Companies taken as a whole and/or C&H Distributors individually; or (b) the
ability of the Seller or any Company to consummate the transactions contemplated
by this Agreement to be consummated by it, on a timely basis; provided that,
Material Adverse Effect shall not include any event, occurrence, fact, condition
or change, directly or indirectly, arising out of or attributable to: (i) a
change after the date hereof in any applicable Laws or accounting rules or the
enforcement, implementation or interpretation thereof; (ii) any changes in
financial, banking or securities markets in the U.S., Canada or Mexico in
general, which includes significant adverse change resulting from the closing of
public equity markets in the U.S. or the halt or suspension of trading thereon
and/or the closure or suspension of general commercial banking activities on the
U.S.; (iii) any change that generally affects any industries in which the
Business operates; (iv)any change arising in connection with earthquakes,
tornadoes and other acts of nature, hostilities, acts of war (whether or not
declared), sabotage, terrorism or military actions; (v)compliance by the Seller
with the terms of, or taking any action contemplated by, this Agreement or any
agreement or document executed in connection herewith; (vi) any action taken by
the Buyer in contravention of the terms and provisions of this Agreement; or
(vii) the announcement, pendency or completion of the transactions contemplated
by this Agreement; provided however, that any event, occurrence, fact, condition
or change referred to in clauses (i) through (iv) immediately above shall
constitute a Material Adverse Effect to the extent that such event, occurrence,
fact, condition or change has a disproportionate effect on the Companies taken
as a whole and/or C&H individually as compared to other participants in the
industries in which the relevant Company conducts its businesses.
 
“Material Contracts” shall have the meaning specified in Section 3.17(a) of this
Agreement.
 
“Material Customers” shall have the meaning specified in Section 3.26(a).
 
“Material Suppliers” shall have the meaning specified in Section 3.26(b) of this
Agreement.
 
8

--------------------------------------------------------------------------------

“Merchant IDs” shall have the meaning set forth in Section 5.27.
 
“Mexican Buyer” shall have the meaning specified in the preamble.
 
“Mexican Purchased Equity” shall have the meaning set forth in Section 2.1.
 
“Milwaukee Office Lease” shall mean the triple net lease for the Milwaukee
Property, having a term of one (1) year (with one six (6) month renewal option),
with annual base rent of $425,000, and such other agreed upon terms in
substantially the form of Exhibit D.
 
“Milwaukee Property” shall mean the property located at 770 S. 70th Street,
Milwaukee, WI.
 
“Multiemployer Plan” shall mean a multiemployer plan as that term is defined in
Section 3(37) of ERISA.
 
“Non-Ordinary Course Payables” shall mean any payables owing by the Company to
the Seller and its Affiliates (including the Company) arising outside of the
ordinary course and not due to any Ordinary Course Payables.
 
“Non-Ordinary Course Receivables” shall mean any receivables owing to the
Company from Seller and its Affiliates (including the Company) arising outside
of the ordinary course and not due to any Ordinary Course Receivables.
 
“Non-U.S. Benefit Plan” shall have the meaning specified in Section 3.19(a).
 
“OFAC” shall have the meaning specified in section 3.15(d).
 
“Ordinary Course Payables” shall mean payables owing by the Company to the
Seller and its Affiliates (other than the Company) arising out of the purchase
of products or services by the Company from Seller and its Affiliates in their
respective catalogs/websites.
 
“Ordinary Course Receivables” shall mean receivables owing to the Company from
Seller and its Affiliates (other than the Company) arising out of the sale of
products or services generally offered by the Company in its respective
catalogs/websites.
 
“Party” or “Parties” shall mean, individually, each of the Buyer and the Seller,
and collectively, the Buyer and the Seller.
 
“Permits” shall mean licenses, permits, approvals, clearances, closures,
authorizations and consents of any Governmental Entity.
 
“Permitted Business” shall have the meaning set forth in Section 5.17(f).
 
“Person” shall mean a natural person, corporation, limited liability company,
trust, partnership, limited partnership, Governmental Entity, or any other legal
entity.
 
“PFI Interests” shall have the meaning specified in Section 3.7(e).
 
“Plan Split” shall have the meaning set forth in Section 5.10.
 
9

--------------------------------------------------------------------------------

“Pre-Closing Tax Period” shall mean any taxable period ending on or before the
Closing Date and the portion through the end of the Closing Date for any taxable
period that includes (but does not end on) the Closing Date.
 
“Products for Industry” shall have the meaning specified in the recitals.
 
“Proposed Deficiency” shall have the meaning set forth in Section 5.12(d)(i).
 
“Purchase Price” shall mean an amount equal to (a) the Base Price; plus (b) the
Final Closing Date Cash; plus or minus (c) the amount by which the Final Closing
Date Working Capital is greater than or less than the Base Working Capital.
 
“Purchased Equity” shall mean all of the issued and outstanding Equity.
 
“Real Property” shall mean all real property leased by any of the Companies.
 
“Recent Balance Sheets” shall mean the unaudited September 30, 2014 balance
sheets of each of the Companies.
 
“Related Party Transactions” shall have the meaning specified in Section 5.21.
 
“Release” shall mean a release among the Seller, Buyer and the Companies.
 
“Replacement” shall have the meaning specified in Section 10.6(g) of this
Agreement.
 
“Representative” means, with respect to any Person, any and all directors,
officers, and employees of that Person.
 
“Request” shall have the meaning specified in Section 10.4 of this Agreement.
 
“Restricted Period” shall have the meaning specified in Section 5.17(a).
 
“Securities Act” shall have the meaning specified in Section 4.5(c) of this
Agreement.
 
“Section 503” shall have the meaning specified in Section 3.18(c) of this
Agreement.
 
“Seller” shall have the meaning specified in the preamble to this Agreement.
 
“Seller Employee” shall have the meaning specified in Section 6.12.
 
“Seller Retirement Plans” shall have the meaning specified in Section 5.11(b) of
this Agreement.
 
“Stikeman” shall mean Stikeman Elliott S.E.N.C.R.L., s.r.l./LLP.
 
“Straddle Period” shall have the meaning set forth in Section 5.12(b) of this
Agreement.
 
10

--------------------------------------------------------------------------------

“TAKKT Bonus Programs” shall mean the bonus plans provided to certain of the
Companies’ employees, including the TAKKT Premium Program, the warehouse
incentive program, product manager incentive program, and the supplemental bonus
plan.
 
“Tax” or “Taxes” means any federal, state, county, local, provincial or foreign
tax, charge, fee, levy, tariff, duty, deficiency or other assessment or fee,
including any net income, gross income, alternative or add-on minimum, sales and
use, ad valorem, transfer, gains, profits, excise, franchise, real and personal
property, gross receipts, capital stock, production, business and occupation,
disability, employment, payroll, occupation, license, estimated, stamp, mortgage
recording, custom duties, value added, windfall profits, severance or
withholding tax or charge, as imposed or assessed by any Governmental Entity,
and includes any interest and penalties (civil or criminal) on or addition to
any of the foregoing.
 
“Tax Proceeding” shall have the meaning set forth in Section 5.12(d)(ii).
 
“Tax Return” shall mean any return, declaration, report, claim for refund or
credit, information return or other document (including any related or
supporting schedules, statements or information) filed or required to be filed
in connection with the determination, assessment or collection of Taxes or the
administration of any legal requirement relating to any Taxes, including any
amendment thereof.
 
“Territory” means the United States, Canada and Mexico.
 
“Third-Party Claim” shall mean a legal proceeding, action, claim or demand
instituted by any third person or Governmental Entity against an Indemnified
Party.
 
“Transition Services Agreement” shall mean the Transition Services Agreement
dated as of the Closing Date and entered into by the Seller, the Buyer and the
Companies in the form attached as Exhibit A hereto.
 
“Union” shall have the meaning specified in Section 3.18(d) of this Agreement.
 
“Updated Schedule” or “Updated Schedules” shall have the meaning specified in
Section 5.7(b) of this Agreement.
 
“U.S. Companies” shall mean C&H Distributors, Industrialsupplies.com, Products
for Industry and C&H Service.
 
“Vietnam Era Veterans’ Readjustment Assistant Act of 1974” “VEVRAA” shall have
the meaning specified in Section 3.18(c) of this Agreement.
 
“Working Capital” shall mean (i) the sum of the current assets (other than
Non-Ordinary Course Receivables and Cash), namely trade receivables (net of
reserves calculated on a basis consistent with the Companies’ historic
practice), other receivables, inventories and deferred expenses (including
prepayments) of each of the Companies, less (ii) the sum of the current
liabilities (other than Non-Ordinary Course Payables), namely trade payables,
advance payments, provisions, accrued expenses, other current liabilities and
deferred income of each of the Companies (including, without limitation any
amounts owed, owing, accrued or that should be accrued under IFRS in respect of
any employee benefit, bonus, profit sharing or other compensatory arrangement)
as set forth on the Estimated Balance Sheet, Closing Date Balance Sheet or Final
Closing Date Balance Sheet, as the case may be. The parties agree that the FS
items on Exhibit B will be used to calculate Working Capital. For clarity, (1)
no income Tax liabilities are included in Working Capital and (2) any
intercompany accounts between any of the Companies on the one hand and its
Affiliates on the other hand shall not be taken into account when calculating
Working Capital, other than Ordinary Course Receivables and Ordinary Course
Payables for the sale or purchase of goods and services between the Companies
and any of its Affiliates.
 
11

--------------------------------------------------------------------------------

ARTICLE II
PURCHASE AND SALE; CLOSING; PURCHASE PRICE
 
2.1           Purchase and Sale. At the Closing, and upon all of the terms and
subject to all of the conditions of this Agreement, the Seller agrees to sell,
assign, convey and deliver to the Buyer, and the Buyer agrees to purchase and
accept from the Seller, the Purchased Equity, free and clear of all Liens. At
the Closing, and upon all of the terms and subject to all of the conditions of
this Agreement, the Seller agrees to sell, assign, convey and deliver to the
Mexican Buyer, and the Mexican Buyer agrees to purchase and accept from the
Seller, ninety-nine and 9961/1000 percent (99.9961%) of the issued and
outstanding equity of C&H Productos (“Mexican Purchased Equity”), free and clear
of all Liens.
 
2.2           The Closing. The Closing shall take place on the third business
day following the
day on which the satisfaction or waiver of all conditions to the obligations of
the Parties to consummate the transactions contemplated hereby occurs (other
than conditions with respect to actions the Parties will take at the Closing
itself), or such other time and date as the Parties may mutually determine in
writing (the “Closing Date”).
 
2.3           Consideration.
 
(a)            Payment of Closing Amount. At the Closing, the Buyer and Mexican
Buyer shall deliver to the Seller the Closing Amount by a wire transfer of
immediately available funds to an account designated in writing by the Seller.
 
(b)            Payment of Escrowed Amount. At the Closing, the Buyer shall
deliver to the Escrow Agent the Escrowed Amount pursuant to the Escrow
Agreement, dated as of the Closing Date. The Escrowed Amount shall be a
non-exclusive, first source of recourse for any and all liabilities of the
Seller pursuant to a Claim under Article VIII of this Agreement. The Escrowed
Amount shall be held in escrow for a period ending twelve (12) months after the
Closing Date. The Buyer shall first seek recovery from the escrow until such
escrow amount has a $0 balance before seeking recovery against the Seller
directly. On the next business day following the twelve (12) month anniversary
of the Closing Date, the Escrow Agent will pay to the Seller the balance of the
Escrowed Amount. Notwithstanding the foregoing, if on such date, any Claim by
the Buyer has been made and the Buyer has notified the Seller and the Escrow
Agent of such Claim, there will be withheld from the distribution to the Seller
such amount of the Escrowed Amount as is necessary to cover the Loss resulting
from such claim, and such withheld amount will be retained in the escrow
pursuant to the terms of the Escrow Agreement. Upon resolution of such claim the
remaining amount of the Escrow Amount will be paid to the Buyer and/or the
Seller in accordance with the terms of the Escrow Agreement and Article VIII.
 
12

--------------------------------------------------------------------------------

2.4           Purchase Price Adjustment.
 
(a)            No less than three (3) business days prior to the Closing Date,
the Seller shall deliver to the Buyer both on a consolidated and consolidating
basis:
 
(i)         A balance sheet of the Companies (the “Estimated Balance Sheet”),
which shall set forth a good faith estimate of the balance sheet pursuant to
IFRS of the Companies as of the Effective Time;
 
(ii)        A calculation of the total of the Companies’ Working Capital based
on the Estimated Balance Sheet (the “Estimated Working Capital”), which shall be
prepared consistent with Exhibit B (and reflecting IFRS presentation) and a
calculation of the amount by which the Estimated Working Capital differs from
the Base Working Capital;
 
(iii)      A statement of the Seller’s good faith estimate of the amount of Cash
that will be on hand immediately prior to the Effective Time based on the
Estimated Balance Sheet (the “Estimated Cash”); and
 
(iv)      A certificate of the Seller executed by the Chief Financial Officer of
Seller that the Estimated Balance Sheet and the Estimated Working Capital were
prepared in accordance with this Agreement.
 
(b)           For purposes of the Closing, the Closing Amount will be adjusted
if the Estimated Working Capital is greater than or less than the Base Working
Capital. If the Estimated Working Capital is greater than the Base Working
Capital, then the adjustment will be an increase on a dollar-for-dollar basis by
the amount of such excess. If the Estimated Working Capital is less than the
Base Working Capital, then the adjustment will be a decrease on a
dollar-for-dollar basis by the amount of such deficiency.
 
(c)
(i)         As promptly as practicable after the Closing Date, but in no event
later than sixty (60) days after the Closing Date, the Buyer shall prepare and
deliver to the Seller the combined balance sheet of the Companies (the “Closing
Date Balance Sheet”), and calculations of the amount of Cash immediately prior
to the Effective Time (the “Closing Date Cash”) and the Working Capital of the
Companies immediately prior to the Effective Time (the “Closing Date Working
Capital”) based on the Closing Date Balance Sheet (the “Calculations”) and which
shall be prepared consistent with Exhibit B and consistent with past practice
(including Company’s accounting guidelines).
 
(ii)        Buyer agrees that it shall cause the Company’s accounting staff to
be available at no cost to Seller to assist the Seller with the review of the
Closing Date Balance Sheet and for the purposes described in the next sentence.
In addition, Buyer agrees that TAKKT AG, Franz Haniel and CliftonLarson will be
provided access to the Company and its books and records for the purposes of the
review of the Closing Date Balance Sheet and for purposes of the attestation
(audit or review, depending on the entity), the preparation of income tax
returns and the deconsolidation of the balance sheets.
 
13

--------------------------------------------------------------------------------

(iii)      During the review by the Seller of the Closing Date Balance Sheet,
with respect to any disputed item only, the Buyer will cause each of the
Companies to make the work papers and back-up materials used in (or necessary
for) any disputed balances set forth in the Closing Date Balance Sheet, and any
related books and records of each of the Companies, their accountants and other
representatives, available to the Seller and its accountants and other
representatives. Such request shall be directed to the Controller of C&H and a
member of Buyer’s senior finance staff.
 
(iv)      The Seller may object to the Closing Date Balance Sheet and the
Calculations by notifying the Buyer in writing of each objection and delivering
to the Buyer a statement describing the basis for each objection along with the
Seller’s Closing Date Balance Sheet and Calculations.
 
(v)       The parties agree that the accrual for the Escheatment Payment on the
Closing Date Balance Sheet and the Final Closing Date Balance Sheet shall be
$100,000; provided however, that Buyer retains its remedies under Section
8.2(c).
 
(vi)      The parties agree that the Company shall be permitted to sweep its
cash account to Seller as of the end of the day on the Closing Date, and after
such date, Seller shall cause such sweep of the Company cash account to be
terminated.
 
(vii)     Any component of the Closing Date Balance Sheet and the Calculations
(other than any corresponding accounts or adjustments to the item(s) in dispute)
which is not the subject of a written objection by the Seller delivered to the
Buyer within forty-five (45) days of the Seller’s receipt of the Closing Date
Balance Sheet and the Calculations shall be final and binding on the Parties and
included in the final adjustments described in Section 2.4(f) below.
 
(viii)    If the Buyer agrees with any objection of the Seller and the Seller’s
Closing Date Balance Sheet and Calculations, then the matters agreed to by the
Buyer shall be final and binding on the Parties and included in the adjustments
described in Section 2.4(f) below.
 
(ix)       To the extent the Buyer does not agree with the objection(s) of the
Seller or the Seller’s Closing Date Balance Sheet and Calculations, then the
Buyer must, within fifteen (15) days after receipt of the Seller’s objection(s)
and Calculations, notify the Seller of its disagreement.
 
(d)           The Parties shall use reasonable efforts to resolve any dispute
described in Section 2.4(c); provided, that if they are unable to do so within
thirty (30) days following the Buyer’s notice to the Seller that it disagrees
with the Seller’s objection(s) or the Seller’s Closing Date Balance Sheet and
Calculations, then by notice from the Buyer or the Seller to the other, the
disagreement may be submitted for resolution to such firm of independent
accountants of national standing to which the Parties agree and which has not
provided substantial services to the Buyer, any of the Companies, the Seller or
any of their respective Affiliates (the “Independent Accountants”) in the past
three (3) years. The Seller and the Buyer shall execute an engagement letter
reasonably requested by the Independent Accountants. Within ten (10) days after
the Independent Accountants have been retained, the Seller and Buyer shall
furnish, at their own expense, to the Independent Accountants and the other
Party a written statement of their position with respect to each matter in
dispute. Within five (5) business days after the expiration of such ten (10) day
period, the Seller and the Buyer each may deliver to the Independent Accountants
and to the other Party their response to the other’s position on each matter in
dispute. With each submission, the Seller and the Buyer may also furnish to the
Independent Accountants such other information and documents as they deem
relevant or such information and documents as may be requested by the
Independent Accountants with appropriate copies or notification being given to
the other Party. The Independent Accountants may, at their discretion, conduct a
conference concerning the disagreement with the Seller and the Buyer, at which
conference each Party shall have the right to present additional documents,
materials and other information and to have present its advisors, counsel and
accountants. In connection with such process, there shall be no hearings, oral
examinations, testimony, depositions, discovery or other similar proceedings
conducted by any Party or by the Independent Accountants.
 
14

--------------------------------------------------------------------------------

(e)            The Independent Accountants shall be directed to promptly, and in
any event within thirty (30) days after their appointment pursuant to Section
2.4(d), render their decision on the disputed items. The decision of the
Independent Accountants on each item in dispute may not be greater than the
higher position of the Buyer or the Seller nor lower than the lower position of
the Buyer or the Seller with respect to such item. The Independent Accountants’
determination as to each item in dispute shall be set forth in a written
statement delivered to the Seller and the Buyer, which shall include the
Independent Accountants’ determination of the Final Closing Date Balance Sheet
and the Final Calculations. The Independent Accountants shall also determine the
proportion of their fees and expenses to be paid by each of the Seller and the
Buyer based on the degree to which the Independent Accountants have accepted the
positions of the respective Parties. The term “Final Calculation” means the
Calculation as revised by the Parties and/or determined by the Independent
Accountants, the term “Final Closing Date Balance Sheet” means the Closing Date
Balance Sheet, together with any revisions agreed to by the Parties pursuant to
Sections 2.4(c) or 2.4(d) and/or as determined by the Independent Accountants
pursuant to Section 2.4(e), the term “Final Closing Date Cash” means the
combined total Cash of all of the Companies immediately prior to the Effective
Time of Closing as set forth on the Final Closing Date Balance Sheet and the
term “Final Closing Date Working Capital” means the total Working Capital of the
Companies immediately prior to the Effective Time as set forth on the Final
Closing Date Balance Sheet.
 
(f)            If the Final Closing Date Working Capital is greater than the
Estimated Working Capital, then the Buyer shall pay the Seller the amount of the
excess. If the Final Closing Date Working Capital is less than the Estimated
Working Capital, then the Seller shall pay to the Buyer the amount of such
deficiency. If the Final Closing Date Cash is greater than the Estimated Cash,
then the Buyer shall pay the Seller the amount of the excess. If the Final
Closing Date Cash is less than the Estimated Cash, then the Seller shall pay the
Buyer the amount of such deficiency. These payments shall not affect the
Escrowed Amount.
 
(g)           If the net amount of the payments described in Section 2.4(f) is a
payment to the Seller, the Buyer shall pay such amount to the Seller, by wire
transfer of immediately available funds to an account designated in writing by
the Seller, no later than three (3) business days after the completion of the
Final Closing Date Balance Sheet. If the net amount of the payments described in
Section 2.4(f) is a payment to the Buyer, the Seller shall pay to the Buyer such
amount, by wire transfer of immediately available funds to the account
designated in writing by the Buyer, no later than three (3) business days after
the completion of the Final Closing Date Balance Sheet. Any payment made under
Section 2.4 shall be deemed to be an adjustment to the Purchase Price by the
Parties for Tax purposes, and for any other purposes hereunder for which
Purchase Price is used in a calculation (including, without limitation for
calculation of the indemnification formulas under Article VIII) to the extent
permitted under applicable Laws and the value of any such adjustment to the
Purchase Price shall be allocated in accordance with Section 2.7.
 
15

--------------------------------------------------------------------------------

(h)            The Estimated Balance Sheet, the Estimated Working Capital, the
Estimated Cash, the Closing Date Balance Sheet, Closing Date Working Capital and
Closing Date Cash shall be prepared in accordance with IFRS and on a basis
consistent with the preparation of each of the Companies December 31, 2013
balance sheets.
 
2.5           Effective Time of Purchase. The time on the Closing Date at which
all of the conditions to Closing have been satisfied or waived will be the
“Effective Time”; provided, however, that if the Closing occurs and if permitted
by applicable Law, for Tax, accounting and other computational purposes, the
Effective Time will be deemed to have occurred as of 11:59 p.m. on the Closing
Date.
 
2.6           Tax Treatment. The Parties agree to treat the purchase and sale of
the membership interests of the U.S. Companies as a purchase and sale of the
assets of such entities for U.S. federal and state income Tax purposes. The
Buyer agrees that it will not make or cause to be made any election under
Section 338 of the Code with respect to any of the transactions contemplated by
this Agreement.
 
2.7           Allocation. The Buyer and the Seller agree that the Purchase Price
shall be allocated among the Purchased Equity and the Mexican Purchased Equity,
and among the assets of the U.S. Companies, in accordance with Section 1060 of
the Code and the regulations promulgated thereunder, and in the manner set forth
in Exhibit C. Within sixty (60) following completion of the Final Closing Date
Balance Sheet, the Buyer shall submit a final purchase price allocation to the
Seller which shall set forth the amount allocated to the various assets using
the methodology set forth in Exhibit C. If the Seller disagrees with any aspect
of the allocation, the Seller shall give written notice to the Buyer within
thirty (30) days of receipt of such allocation. If the Parties are unable to
resolve any disagreements within fifteen (15) days of the Seller’s notice to the
Buyer, such disputed items may be submitted to the Independent Accountants and
such dispute shall be administered in accordance with the procedures set forth
in Section 2.4. The allocation shall be considered final upon the earliest to
occur of: (i) the Seller failing to provide timely notice of any objections to
the Buyer; (ii) the Buyer and the Seller agreeing upon the allocation; or (iii)
the Independent Accountants’ final decision (the “Final Allocation”). Neither
the Seller nor the Buyer (or any of their respective Affiliates) shall file any
Tax Return (including IRS Form 8594) or, without the consent of the other (such
consent not to be unreasonably withheld, conditioned or delayed), take any
position in any Tax Return, refund claim, litigation or otherwise that is
inconsistent with the Final Allocation. If the Final Allocation is disputed by
any Taxing authority, the Party receiving notice of such dispute shall promptly
notify the other Party hereto. The Seller and the Buyer agree to cooperate in
good faith in responding to any such challenge to preserve the effectiveness of
the Final Allocation.
 
16

--------------------------------------------------------------------------------

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE SELLER
 
All representations and warranties of the Seller are made subject to the
Disclosure Schedule. Subject to the foregoing, the Seller hereby represents and
warrants to the Buyer as follows:
 
3.1          Seller Organization and Power. The Seller is a corporation duly
organized, validly existing and in good standing under the Laws of the State of
Delaware. The Seller has full corporate power, right and authority to enter
into, execute and deliver this Agreement and the documents and instruments to be
executed and delivered by the Seller pursuant hereto and to carry out the
obligations hereunder and to consummate the transactions contemplated hereby.
The execution and delivery by the Seller of this Agreement, the performance by
the Seller of its obligations hereunder and the consummation by the Seller of
the transactions contemplated hereby have been duly authorized by all requisite
corporate action on the part of the Seller and TAKKT AG.
 
3.2          Purchased Equity. The Seller has full power, right and authority to
transfer the Purchased Equity and the Mexican Purchased Equity to the Buyer. The
Seller owns and is conveying to the Buyer the Purchased Equity and Mexican
Purchased Equity, free and clear of all Liens.
 
3.3          Seller Litigation. There is no litigation, arbitration, action,
suit, proceeding or investigation pending or, to the Seller’s Knowledge,
threatened against the Seller relating to the purchase and sale of the Purchased
Equity and Mexican Purchased Equity or that could delay or prevent the
transactions contemplated hereby.
 
3.4           Enforceability. This Agreement constitutes, and when executed and
delivered, the other documents and instruments required to be executed and
delivered by the Seller pursuant hereto will constitute, the valid and binding
agreement of the Seller enforceable against the Seller in accordance with their
respective terms and enforceable against any Company with respect to any actions
to be taken by or on behalf of the Seller and any Company hereunder on or prior
to the Closing Date.
 
3.5           No Violation. Except as set forth in Schedule 3.5, the execution
and delivery of this Agreement by the Seller and the consummation by the Seller
and/or each of the Companies of the transactions contemplated hereby will not
cause (with or without giving effect to lapse of time, any waiver or any notice
or cure period) a breach or violation of or default under or conflict with or be
in contravention of any provision of (a) the Governing Documents of the Seller
or any of the Companies; (b) any Material Contract to which the Seller or any of
the Companies is a party or by which any of the Seller and/or any of the
Companies and/or their assets are bound; or (c) to the Knowledge of the Seller,
any Law applicable to the Seller or any of the Companies.
 
3.6          No Acquisitions. Except for this Agreement, and as set forth on
Schedule 3.6, neither the Seller nor any Company is a party to or bound by any
agreement, undertaking or commitment with respect to a purchase, sale, share
exchange or tender offer for the Purchased Equity and Mexican Purchased Equity
or any assets of any of the Companies.
 
3.7          Organizational Matters; Equity.
 
17

--------------------------------------------------------------------------------

(a)           Each of the Companies is duly licensed or qualified to conduct
business and is in good standing (or its equivalent), in every jurisdiction
where the character of the properties owned or leased by such Company, or the
nature of its business, makes such licensing or qualification necessary, except
where the failure to be so licensed, qualified or in good standing would not
have a Material Adverse Effect. All jurisdictions in which each of the Companies
are licensed or qualified to do business are listed in Schedule 3.7(a). Each of
the Companies has all requisite power and authority to own, operate and lease
its properties and to carry on the business conducted by such Company as and
where such is now being conducted.
 
(b)           C&H Service is a limited liability company duly organized, validly
existing and in good standing under the Laws of the State of Delaware. The
authorized membership interests of C&H Service consist of a sole membership
interest (the “C&H Service Interests”), which is owned of record and
beneficially by the Seller. All of the C&H Service Interests have been duly
authorized, are validly issued, fully paid and non-assessable. There are no
outstanding or authorized options, warrants, convertible securities or other
rights, agreements, arrangements or commitments of any character relating to the
C&H Service Interests or obligating the Seller or C&H Service to issue or sell
any membership interests in C&H Service. C&H Service is not subject to any
obligation (contingent or otherwise) to repurchase or otherwise acquire or
retire any of its membership interests. All of the C&H Service Interests were
issued in compliance with applicable Laws. None of the C&H Service Interests
were issued in violation of any agreement, arrangement or commitment to which
the Seller or C&H Service is a party or is subject or in violation of any
preemptive or similar rights of any Person. There are no voting trusts,
membership interest agreements, proxies or other agreements or understandings in
effect with respect to the voting or transfer of any of the C&H Service
Interests.
 
(c)            C&H Distributors is a limited liability company duly organized,
validly existing and in good standing under the Laws of the State of Delaware.
The authorized membership interests of C&H Distributors consist of a sole
membership interest (the “C&H  Distributors Interests”), which is owned of
record and beneficially by the Seller. All of the C&H Distributors Interests
have been duly authorized, are validly issued, fully paid and non-assessable.
There are no outstanding or authorized options, warrants, convertible securities
or other rights, agreements, arrangements or commitments of any character
relating to the C&H Distributors Interests or obligating the Seller or C&H
Distributors to issue or sell any membership interests in C&H Distributors. C&H
Distributors is not subject to any obligation (contingent or otherwise) to
repurchase or otherwise acquire or retire any of its membership interests. All
of the C&H Distributors Interests were issued in compliance with applicable
Laws. None of the C&H Distributors Interests were issued in violation of any
agreement, arrangement or commitment to which the Seller or C&H Distributors is
a party or is subject or in violation of any preemptive or similar rights of any
Person. There are no voting trusts, membership interest agreements, proxies or
other agreements or understandings in effect with respect to the voting or
transfer of any of the C&H Distributors Interests.
 
18

--------------------------------------------------------------------------------

(d)           Industrialsupplies.com is a limited liability company duly
organized, validly existing and in good standing under the Laws of the State of
Delaware. The authorized membership interests of Industrialsupplies.com consist
of a sole membership interest (the “Industrialsupplies.com Interests”), which is
owned of record and beneficially by the Seller. All of the
Industrialsupplies.com Interests have been duly authorized, are validly issued,
fully paid and non-assessable. There are no outstanding or authorized options,
warrants, convertible securities or other rights, agreements, arrangements or
commitments of any character relating to the Industrialsupplies.com Interests or
obligating the Seller or Industrialsupplies.com to issue or sell any membership
interests in Industrialsupplies.com. Industrialsupplies.com is not subject to
any obligation (contingent or otherwise) to repurchase or otherwise acquire or
retire any of its membership interests. All of the Industrialsupplies.com
Interests were issued in compliance with applicable Laws. None of the
Industrialsupplies.com Interests were issued in violation of any agreement,
arrangement or commitment to which the Seller or Industrialsupplies.com is a
party or is subject or in violation of any preemptive or similar rights of any
Person. There are no voting trusts, membership interest agreements, proxies or
other agreements or understandings in effect with respect to the voting or
transfer of any of the Industrialsupplies.com Interests.
 
(e)            Products for Industry is a limited liability company duly
organized, validly existing and in good standing under the Laws of the State of
Delaware. The authorized membership interests of Products for Industry consist
of a sole membership interest (the “PFI Interests”) which is owned of record and
beneficially by the Seller. All of the PFI Interests have been duly authorized,
are validly issued, fully paid and non-assessable. There are no outstanding or
authorized options, warrants, convertible securities or other rights,
agreements, arrangements or commitments of any character relating to the PFI
Interests or obligating the Seller or Products for Industry to issue or sell any
membership interests in, Products for Industry. Products for Industry is not
subject to any obligation (contingent or otherwise) to repurchase or otherwise
acquire or retire any of its membership interests. All of the PFI Interests were
issued in compliance with applicable Laws. None of the PFI Interests were issued
in violation of any agreement, arrangement or commitment to which the Seller or
Products for Industry is a party or is subject or in violation of any preemptive
or similar rights of any Person. There are no voting trusts, membership interest
agreements, proxies or other agreements or understandings in effect with respect
to the voting or transfer of any of the PFI Interests.
 
(f)            C&H Productos is a Sociedad de Responsibilidad Limitada de
Capital Variable duly organized, validly existing and in good standing (or its
equivalent) under the Laws of Mexico. The authorized capital of C&H Productos
consists of 2 (two) equity quotas. K+K America Corporation n/k/a TAKKT America
Holding, Inc. is the record and beneficial owner of 1 (one) equity quota with
value of MXN$64,794,502.00 that represents 99.9961% and C&H Distributors is the
record and beneficial owner of 1 (one) equity quota with value of MXN$2,499.00
that represents 0.0039% of the issued and outstanding capital of C&H Productos
(collectively, the “C&H Productos Equity”). All of the C&H Productos Equity have
been duly authorized, are validly issued, fully paid and non-assessable. There
are no outstanding or authorized options, warrants, convertible securities or
other rights, agreements, arrangements or commitments of any character relating
to the C&H Productos Equity or obligating the Seller or C&H Productos to issue
or sell any equity quotas in, C&H Productos. C&H Productos is not subject to any
obligation (contingent or otherwise) to repurchase or otherwise acquire or
retire any of its equity quotas. All of the C&H Productos Equity were issued in
compliance with applicable Laws. None of the C&H Productos Equity were issued in
violation of any agreement, arrangement or commitment to which the Seller or C&H
Productos is a party or is subject or in violation of any preemptive or similar
rights of any Person. There are no voting trusts, membership interest
agreements, proxies or other agreements or understandings in effect with respect
to the voting or transfer of any of the C&H Productos Equity.
 
19

--------------------------------------------------------------------------------

(g)            Avenue is a corporation duly organized, validly existing and in
good standing (or its equivalent) under the Laws of the Province of Ontario,
Canada. The authorized capital of Avenue consists of an unlimited number of
common shares, an unlimited number of Preference shares and an unlimited number
of Class A Special shares. All of the issued and outstanding shares of Avenue,
consisting of 200 common shares and 7,000 Class A Special shares (collectively,
the “Avenue Shares”), are owned of record and beneficially by the Seller. All of
the Avenue Shares have been duly authorized, are validly issued, fully paid and
non-assessable. There are no outstanding or authorized options, warrants,
convertible securities or other rights, agreements, arrangements or commitments
of any character relating to the Avenue Shares or obligating the Seller or
Avenue to issue or sell any shares of, or other interest in, Avenue. Avenue is
not subject to any obligation (contingent or otherwise) to repurchase or
otherwise acquire or retire any shares of its capital. All of the Avenue Shares
were issued in compliance with applicable Laws. None of the Avenue Shares were
issued in violation of any agreement, arrangement or commitment to which the
Seller or Avenue is a party or is subject or in violation of any preemptive or
similar rights of any Person. There are no voting trusts, membership interest
agreements, proxies or other agreements or understandings in effect with respect
to the voting or transfer of any of the Avenue Shares.
 
(h)            True, correct and complete copies of the Governing Documents of
each of the Companies have been made available to the Buyer. The Governing
Documents are valid and in full force and effect. None of the Companies is in
violation of any provision of the Governing Documents. Except as set forth in
Section 3.7(f), no Company has any ownership interest in any other Person.
 
3.8           Third Party Consents. Except for the third party consents listed
on Schedule 3.8 and except for any agreements that are not Material Contracts,
no approval, registration, authorization, notice, consent or other action by or
filing with any Person is required for the Seller’s execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby to be performed by the Seller and/or for the performance of
this Agreement by Seller and the consummation of the transactions contemplated
to be performed by any Company.
 
3.9           Financial Statements. Schedule 3.9 contains true, correct and
complete copies of the Financial Statements. All of such Financial Statements
(a) have been prepared in accordance with the books and records regularly
maintained by each of the Companies; (b) fairly present in all material respects
the financial condition of each of the Companies as of the respective dates
indicated and the assets, liabilities, financial condition and results of
operation of the Companies as of the dates and for the periods indicated; and
(c) were prepared in accordance with IFRS consistently applied throughout all
periods involved, subject to any exceptions described therein and, in the case
of the Recent Balance Sheets, to normal year-end and audit adjustments and any
other adjustments described therein and to the absence of footnotes thereto.
Each of the Companies maintains a standard system of accounting established and
administered in accordance with IFRS (and the Company’s accounting guidelines).
The consolidated and consolidating Financial Statements are prepared in Euros
and then converted back to U.S. Dollars.
 
3.10         Tax Matters. Except as set forth on Schedule 3.10:
 
20

--------------------------------------------------------------------------------

(a)            None of the U.S. Companies has made an election on Form 8832,
Entity Classification Election or any analogous form, to be classified as other
than a disregarded entity for U.S. federal or, to the extent applicable, state,
local or non-U.S. income Tax purposes. Avenue and C&H Productos are each
classified as a “controlled foreign corporation” for U.S. federal and, to the
extent applicable, state, local or non-U.S. income Tax purposes.
 
(b)           For all periods open under the applicable statute of limitations,
all federal, state, provincial, local and foreign income, information and other
Tax Returns which are required to be filed by each of the Companies or by the
Seller on behalf of each of the Companies have been timely filed and all such
Tax Returns have been prepared in compliance with all applicable Laws and are
true, complete and accurate in all respects.
 
(c)            All Taxes imposed for all periods open under the applicable
statute of limitations upon each of the Companies or upon any of its assets,
income or franchises whether or not reflected in its Tax Returns which are due
and payable have been timely paid (or are being contested in good faith).
 
(d)            There are no ongoing Tax audits by any Taxing authority against
any of the Companies or the Seller with respect to any of the Companies and no
claim has been received by any of the Companies from a Taxing authority in a
jurisdiction where any of the Companies do not pay Taxes or file Tax Returns to
the effect that it is or may be subject to Taxes assessed by such jurisdiction.
 
(e)            No waivers of statutes of limitations have been given or
requested with respect to any Taxes of the Companies and which remain open as of
the date hereof.
 
(f)            The Companies have each withheld from each payment made by it the
amount of all Taxes required under applicable Law to be withheld therefrom and
has remitted all those amounts withheld to the relevant Governmental Entity
within the time prescribed under any applicable Law and complied with all
information reporting and backup withholding provisions of applicable Law.
 
(g)            Except where the adverse effect to a Company is less than
$10,000, each of the Companies has complied with all registration, reporting,
collection and remittance requirements in accordance with applicable Laws in
respect of sales Taxes, including the Excise Tax Act (Canada).
 
(h)           The amount of each Company’s liability for unpaid Taxes for all
periods ending on or before the date of the Recent Balance Sheets does not, in
the aggregate, exceed the amount of accruals for Taxes (excluding reserves for
deferred Taxes) reflected on the Financial Statements.
 
(i)             Schedule 3.10 sets forth since December 31, 2010 those years for
which examinations by the taxing authorities have been completed; and those
taxable years for which examinations by taxing authorities are presently being
conducted.
 
(j)             All deficiencies asserted, or assessments made, against any of
the Companies as a result of any examinations by any taxing authority have been
fully paid.
 
21

--------------------------------------------------------------------------------

(k)            To the Seller’s Knowledge, since January 1, 2012, none of the
Companies is a party to any Action by any Taxing authority for which notice has
been received by any Company or sent to any of the Companies. To the Seller’s
Knowledge, there are no pending or threatened Actions by any Taxing authority.
 
(l)             The Seller has delivered to the Buyer copies of all federal,
state, local and foreign income, franchise and similar Tax Returns that were
requested by the Buyer in writing, and those examination reports, and statements
of deficiencies assessed against, or agreed to by, each of the Companies that
were requested by the Buyer or its Representatives in writing, for all Tax
periods ending after December 31, 2010.
 
(m)           There are no Liens for Taxes (other than for current Taxes not yet
due and payable) upon the assets of any of the Companies.
 
(n)           None of the Companies is a party to, or bound by, any Tax
indemnity, Tax sharing or Tax allocation agreement.
 
(o)           No private letter rulings, technical advice memoranda or similar
agreements or rulings have been requested, entered into or issued by any taxing
authority with respect to any of the Companies.
 
(p)            None of the Companies has been a member of an affiliated,
combined, consolidated or unitary Tax group for Tax purposes (other than a group
that includes the Seller). None of the Companies has any Liability for Taxes of
any Person (other than such Company) under Treasury Regulations Section 1.1502-6
(or any corresponding provision of state, local or foreign Law), as transferee
or successor, by contract or otherwise.
 
(q)           None of the Companies will be required to include any item of
income in, or exclude any item or deduction from, taxable income for any taxable
period or portion thereof ending after the Closing Date as a result of:
 
(i)         any change in a method of accounting under Section 481 of the Code
(or any comparable provision of state, local or foreign Tax Laws), or use of an
improper method of accounting, for a taxable period ending on or prior to the
Closing Date;
 
(ii)        an installment sale or open transaction occurring on or prior to the
Closing Date, which is outside of the ordinary course of business;
 
(iii)       a prepaid amount received on or before the Closing Date, which is
outside of the ordinary course of business;
 
(iv)      any closing agreement under Section 7121 of the Code, or similar
provision of state, local or foreign Law; or
 
(v)       any election under Section 108(i) of the Code.
 
(r)            Schedule 3.10 sets forth a list of states in the United States in
which each of the U.S. Companies file income and sales and use Tax Returns.
 
22

--------------------------------------------------------------------------------

3.11         Absence of Certain Changes. Other than pursuant to this Agreement
or as described on Schedule 3.11, since the date of the Recent Balance Sheets
until the date of this Agreement, no Company has:
 
(a)            Suffered any theft, damage, destruction or casualty loss to any
material asset or any material portion of its assets (whether or not covered by
insurance), or any substantial destruction of its books and records;
 
(b)           Sold, leased, assigned or transferred any material asset or any
material portion of its assets other than sales of inventory in the ordinary
course of business and other dispositions in the ordinary course of business and
not in excess of $100,000;
 
(c)            Waived any right of material value except in the ordinary course
of business and not in excess of $25,000 and consistent with past practice;
 
(d)           (i) Made or granted any bonus or any wage, salary or compensation
increase or any severance or termination pay to any current or former employee,
officer, director or independent contractor or consultant, other than in the
ordinary course of business and in amounts either consistent with past practice
or the terms of the Employee Benefit Plans set forth on Schedule 3.19(a) and
which have been accrued and/or paid and not in excess of $25,000 with respect to
any individual or as provided for in any written agreements and which have been
provided to Buyer or required by applicable Law; (ii) changed the terms of
employment for any employee or any termination of any employees (x) for which
the aggregate costs and expenses would exceed $25,000 in payments by any Company
or (y) so as to release any non-compete, non-solicitation, confidentiality or
proprietary work restrictions; or (iii) accelerated the vesting or payment of
any compensation or benefit for any current or former employee, officer,
director, independent contractor or consultant;
 
(e)            Made any capital investment in, loan or advance to a third Person
(other than to Seller and its Affiliates) outside the ordinary course of
business and not in excess of $15,000;
 
(f)            Made any payment of, or commitment to pay, any “stay put”, change
of control, “golden parachute”, severance or termination pay to any employee in
respect of the sale, reorganization or merger of any Company, including the
transactions contemplated hereby;
 
(g)           Changed any material accounting methods or practices or changed
depreciation or amortization policies or rates;
 
(h)           Disposed of any of its material assets or properties (outside of
inventory sold in the ordinary course of business) in anticipation of this
Agreement;
 
(i)             Made any acquisition of all or any substantial part of the stock
or the business or operating assets of any other Person;
 
(j)             Made an amendment of the Governing Documents of such Company;
 
(k)            Split, combined or reclassified any shares of its Equity;
 
23

--------------------------------------------------------------------------------

(l)             Issued, sold or otherwise disposed of any of its Equity, or
granted any options, warrants or other rights to purchase or obtain (including
upon conversion, exchange or exercise) any of its Equity;
 
(m)           Incurred, assumed or guaranteed any indebtedness for borrowed
money except unsecured current obligations and liabilities incurred in the
ordinary course of business consistent with past practice;
 
(n)           Transferred, assigned, sold or otherwise disposed outside of the
ordinary course of business and not in excess of $50,000 of any of the assets
shown or reflected in the Financial Statements (other than sales of inventory in
the ordinary course) or canceled any debts or entitlements;
 
(o)            Transferred, assigned or granted any license or sublicense of any
material rights under or with respect to any Company Intellectual Property;
 
(p)           Made any material capital expenditures in excess of $50,000;
 
(q)           Imposed any Liens upon any of the Company properties, Equity or
assets, tangible or intangible;
 
(r)             Entered into a new line of business or abandoned or discontinued
any existing lines of business;
 
(s)            Adopted any plan of merger, consolidation, reorganization,
liquidation or dissolution or filed a petition in bankruptcy under any
provisions of federal or state bankruptcy Law or consented to the filing of any
bankruptcy petition against it under any similar Law; or
 
(t)            Acquired by merger or consolidated with, or purchased a
substantial portion of the assets or stock of, or acquired in any other manner,
any business or any Person or any division thereof.
 
3.12         Assets.
 
(a)            Except as set forth on Schedule 3.12(a)(ii), each of the
Companies has (i) good, valid and marketable title to all of its owned assets
and properties and (ii) valid right to use pursuant to a license or intercompany
agreement or other arrangement (and other than as set forth in the Transition
Services Agreement) with annual payment amounts in excess of $25,000, all of the
assets and properties being used in the conduct of the Business, free and clear
of all Liens except (1) those listed on Schedule 3.12(a)(i); (2) Liens for
Taxes, charges or assessments not yet due or which are being contested in good
faith by appropriate proceedings; (3) statutory and contractual Liens granted to
any landlord, lessor, licensor, materialman, mechanic, carrier, or repairer and
similar Liens granted in the ordinary course of business; (4) Liens expressly
reflected in the Financial Statements; (5) zoning, entitlement, building and
other land use and similar Laws and any agreements entered into with respect to
the same; (6) easements, covenants, conditions, restrictions and other similar
matters of record; and (7) other immaterial defects in title.
 
24

--------------------------------------------------------------------------------

(b)           The assets referred to in Sections 3.12(a)(i) and 3.12(a)(ii)
above are operational.
 
(c)           Schedule 3.12(c) contains a complete and accurate list of the Real
Property, including, (i) the street address of each parcel of Real Property;
(ii) if such property is leased or subleased by the Company, the landlord under
the lease and the rental amount currently being paid, and the expiration of the
term of such lease or sublease for each leased or subleased property; and (iii)
the current use of such property. With respect to Real Property, the Seller has
delivered or made available to the Buyer true, complete and correct copies of
any leases affecting the Real Property. None of the Companies owns any real
property as of the date hereof. Each Company is in compliance in all material
respects with, has not received since January 1, 2012 notice of default or
termination under and is not in default under any such lease for Real Property.
 
(d)           Except as set forth in Schedule 3.12(d), all of the tangible
personal property owned by each of the Companies is located on the Real
Property, except inventory in transit.
 
(e)           Except as set forth in Schedule 3.12(e), the furniture, fixtures,
machinery, equipment, vehicles and other items of tangible personal property
owned by each Company are in good operating condition and repair, subject to
normal wear and tear, and are adequate for the uses to which they are being put,
and none of such furniture, fixtures, machinery, equipment, vehicles and other
items of tangible personal property is in need of maintenance or repairs except
for ordinary, routine maintenance and repairs that are not material in nature or
cost. Except as set forth on Schedule 3.12(e) and except for those assets
provided in the Transition Services Agreement, the furniture, fixtures,
machinery, equipment, vehicles and other items of tangible personal property
currently owned or leased by each Company, together with all other properties
and assets of each Company, are sufficient for the continued conduct of each
Company’s business after the Closing in substantially the same manner as
conducted prior to the Closing and constitute all of the rights, property and
assets necessary to conduct the business of each Company as currently conducted.
 
(f)            To Seller’ s Knowledge, the use and operation of the Real
Property in the conduct of each Company’s business do not violate in any
material respect any Law. Except as set forth on Schedule 3.12(f), no Company is
a sublessor or grantor under any sublease or other instrument granting to any
other Person any right to the possession, lease, occupancy or enjoyment of any
Real Property. To Seller’s Knowledge, there are no Actions pending against or
affecting any Real Property or any portion thereof or interest therein in the
nature or in lieu of condemnation or eminent domain proceedings.
 
3.13        Bank Accounts. Schedule 3.13 sets forth the names and locations of
all banks, trust companies, savings and loan associations and other financial
institutions at which each of the Companies maintains a safe deposit box, lock
box or checking, savings, depository, custodial or other account of any nature,
and the type and authorized signatories of each such account.
 
3.14         Litigation. Except as set forth in Schedule 3.14, there is no
action, suit, proceeding, or arbitration pending for which notice or service of
process has been served on any Company or, to the Seller’s Knowledge, threatened
(a) against any of the Companies affecting any of its properties or assets, or
(b) against or by any of the Companies or the Seller that challenges or seeks to
prevent, enjoin or otherwise delay the transactions contemplated by this
Agreement. Except as set forth in Schedule 3.10 or Schedule 3.14, to the
Knowledge of the Seller, there is no governmental investigation pending or
threatened against any of the Companies and no unsatisfied judgments, penalties
or awards against or affecting any of the Companies or any of its respective
properties or assets.
 
25

--------------------------------------------------------------------------------

3.15         Compliance With Laws.
 
(a)            Compliance With Laws. Except as set forth in Schedule 3.15(a), to
the Knowledge of the Seller, each of the Companies has complied and is in
compliance with all applicable Laws since January 1, 2012, except where
non-compliance would not have a cost to any Company after the Closing Date, if
adversely determined greater than $20,000. Except as set forth in Schedule
3.15(a), none of the Companies has received, since January 1, 2012, any written
notice of violation or alleged violation of, any Laws, except where such
violation would not have a cost to any Company after the Closing Date, if
adversely determined, greater than $20,000. Except as set forth in Schedule
3.15(a), none of the Companies is or has been during the past five years, the
subject of any Action by any Governmental Entity for which written notice has
been received by the Company, where damages to the Company could reasonably be
in excess of $100,000 after the Closing Date.
 
(b)           Licenses and Permits. Schedule 3.15(b) contains a true and
complete listing of all material Permits currently held by each of the
Companies. All fees and charges with respect to such Permits as of the date
hereof have been paid in full. To the Knowledge of the Seller, such Permits
constitute the Permits required for the conduct of the Business as presently
conducted, except where the failure to hold a Permit would not have a Material
Adverse Effect. To the Knowledge of the Seller, all such Permits are in full
force and effect and each of the Companies is in compliance in all material
respects with the Permits held by it. Since January 1, 2012, no event has
occurred that, with or without notice or lapse of time, waiver or cure period,
would reasonably be expected to result in the revocation, suspension, lapse or
limitation of any Permit set forth in Schedule 3.15(b).
 
(c)            FCPA. Since January 1, 2012, none of the Companies nor, to the
Knowledge of the Seller, any of its agents, has to the extent applicable, (i)
violated or is in violation of any provision of the Foreign Corrupt Practices
Act of 1977 (the “FCPA”); (ii) taken any unlawful action in furtherance of an
offer, payment, promise to pay, or authorization or approval of the payment or
giving of money, property, gifts or anything else of value, directly or
indirectly, to any “foreign official” (as such term is defined in the FCPA);
(iii) violated or is in violation of any provision of the Bribery Act 2010 of
the United Kingdom; (iv) made any bribe, rebate, payoff, influence payment,
kickback or other unlawful payment; or (iv) used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expense relating to
political activity; and each Company has instituted and maintained policies
reasonably designed to promote and achieve compliance with applicable
anti-corruption laws and with the representation and warranty contained herein.
 
(d)           OFAC. None of the Companies nor, to the Knowledge of the Seller,
any of their agents, is currently subject to any U.S. sanctions administered by
the Office of Foreign Assets Control of the U.S. Department of the Treasury
(“OFAC”); and neither the Seller nor any of its Affiliates will, directly or
indirectly, use the Purchase Price amount, or lend, contribute or otherwise make
available such amount to any Affiliate, joint venture partner or other Person,
for the purpose of financing the activities of any Person, or in any country or
territory, that, at the time of such funding, is subject to any U.S. sanctions
administered by OFAC.
 
26

--------------------------------------------------------------------------------

(e)            Anti-Money Laundering. The operations of each Company are and
have been conducted since January 1, 2012 in material compliance with applicable
financial recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the anti-money laundering
statutes of all applicable jurisdictions, the rules and regulations thereunder
and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the
“Anti-Money Laundering Laws”); and no action, suit or proceeding by or before
any court or governmental agency, authority or body or any arbitrator involving
any Company with respect to the Anti-Money Laundering Laws is pending for which
notice has been received or, to the Knowledge of the Seller, threatened.
 
(f)             Each Company is in compliance in all material respects with the
terms of its Government Contracts, including without limitation any “most
favored nations” or similar preferred pricing formula for the benefit of the
customer, other than immaterial breaches in an amount which together with any
interest or penalties that could be assessed in respect thereof are not greater
than $25,000 in the aggregate.
 
3.16 Insurance. Schedule 3.16 contains a list of and description of all
insurance policies (other than those that are Employee Benefit Plans) maintained
by each of the Companies and the Seller. Such policies are (a) valid,
outstanding and enforceable policies subject to the terms, conditions,
exclusions and limitations contained therein; and (b) have not been subject to
any lapse in coverage since January 1, 2013. All premiums with respect to such
policies covering all periods up to and including the date hereof have been paid
or, if due and payable prior to Closing, will be paid prior to Closing in
accordance with the payment terms of each policy. Since December 1, 2014, no
written notice of cancellation or termination has been received with respect to
any such policy as in effect on the date hereof. Except as set forth on Schedule
3.16, the policies set forth on Schedule 3.16 do not provide for any
retrospective premium adjustment or other experience-based liability on the part
of any of the Companies. Except as set forth on Schedule 3.16, there are no
claims related to the business of any of the Companies pending under any such
policies as to which coverage has been questioned, denied or disputed or in
respect of which there is an outstanding reservation of rights. None of the
Seller nor any of the Companies is in default under, or has otherwise failed to
comply with, in any material respect, any provision contained in any such
policies. Except as set forth on Schedule 3.16, to the Knowledge of the Seller,
the policies set forth on Schedule 3.16 are of the type and in the amounts
customarily carried by Persons conducting a business similar to the Companies
and are sufficient for compliance with all applicable Laws and any Material
Contract to which each of the Companies is a party or by which it is bound.
 
3.17         Material Contracts.
 
(a)            Schedule 3.17(a) sets forth a complete list of each executory
contract, lease or other written agreement to which any of the Companies is a
party, other than customer or supplier purchase orders entered into in the
ordinary course of business (the “Material Contracts”), and which constitute:
 
27

--------------------------------------------------------------------------------

(i)         A lease of real or personal property involving annual consideration
or expenditure in excess of $100,000 or involving performance over a period of
more than twelve (12) months;
 
(ii)        A collective bargaining agreement, labor union contract or any other
agreement with any labor union or employee association that gives a labor union
or employee association any right to represent any employees of the Companies;
 
(iii)       A loan agreement, promissory note, letter of credit, or other
evidence of indebtedness as a signatory, guarantor or otherwise;
 
(iv)      An agreement involving payment or other obligations of more than
$100,000 in the aggregate that is not cancelable on less than twelve (12)
months’ notice;
 
(v)       A written employment agreement with any employee of any Company or
other contract with an independent contractor or consultant (or similar
arrangement) of any Company where annual consideration is in excess of $100,000,
or which provides for any contractual payments or other obligations on
termination of employment, different from the ones provided under the applicable
Law, or that would impose any other obligations on the Companies arising
directly from the transactions contemplated by this Agreement;
 
(vi)      A written employment agreement requiring annual payments by any
Company equal to or greater than $100,000 with any employee of any Company or
other contract with an independent contractor or consultant (or similar
arrangement) of any Company and which are not cancellable without material
penalty or without more than thirty (30) days’ notice;
 
(vii)     A contract or other arrangement under which a Company provides for any
Tax and environmental indemnity to any Person where the cost to the Company
after the Closing would be in excess of $50,000.
 
(viii)    A contract entered into since January 1, 2010 that relates to the
acquisition or disposition of any business, a material amount of stock or assets
of any other Person or any real property (whether by merger, sale of stock, sale
of assets or otherwise) for which there are other obligations after the closing;
 
(ix)       A broker, distributor, dealer, manufacturer’s representative,
franchise, agency, sales promotion, market research, marketing consulting or
advertising contract where the amount involves more than $50,000 annually;
 
(x)        A partnership or joint venture agreement;
 
(xi)       Any Government Contract to which any of the Companies is a party,
including, but not limited to any GSA Schedule with any Governmental Entity)
which involves amounts in excess of $25,000 annually;
 
(xii)      A contract that limits or purports to limit the ability of any of the
Companies to compete in any line of business or with any Person or in any
geographic area or during any period of time;
 
28

--------------------------------------------------------------------------------

(xiii)     A contract between or among any of the Companies on the one hand and
Seller or any Affiliate of Seller on the other hand; or
 
(xiv)     All guaranties of any obligations of another Person or similar
agreement, and all loan agreements, promissory notes, industrial revenue bonds,
letters of credit or other evidence of indebtedness (short or long term),
whether as a signatory, guarantor or otherwise.
 
(b)            There are no oral agreements (other than employment agreements)
between any Company and a third Person of the specific types of agreements
listed in Section 3.17(a) above where the exposure to the Company post-Closing
would be in excess of $100,000 individually and $500,000 in the aggregate.
Except as disclosed in Schedule 3.17(b), (i) all Material Contracts are valid
and binding on each Company party to such agreement or by which its assets are
bound and are in full force and effect; and (ii) neither such Company nor to the
Seller’s Knowledge the other party to such Material Contract is in breach or
violation of, or default under, any material provision of any Material Contract
(or is alleged in writing to be in breach, violation or default) or has provided
or received since the date of the Recent Balance Sheet any notice of any
intention to terminate, any Material Contract. To the Knowledge of the Sellers,
no event or circumstance has occurred that, with notice or lapse of time or
both, would constitute an event of default under any Material Contract or result
in a termination thereof or would cause or permit the acceleration or other
changes of any right or obligation or the loss of any benefit thereunder.
 
(c)            Except as set forth on Schedule 3.17(b.), since October 1, 2014,
no Company has accelerated payments under or performance under, terminated or
materially modified any Material Contracts.
 
3.18         Employee Matters.
 
(a)            Except as set forth in Schedule 3.18(a), in the last five years,
no Company has experienced any labor dispute, strike, lockout, any work stoppage
or other similar labor disruption or material labor dispute affecting any
Company or any of its employees.
 
(b)           Except to the extent set forth in Schedule 3.18(b), to the
Knowledge of the Seller, (i) each of the Companies is in compliance in all
material respects with all applicable Laws respecting employment practices,
terms and conditions of employment and wages and hours (including, but not
limited to, equal employment opportunities, fair employment practices,
employment discrimination, harassment, retaliation, reasonable accommodation,
disability rights or benefits, immigration, wages, hours, overtime compensation,
child labor, hiring, promotion and termination of employees, working conditions,
meal and break periods, privacy, health and safety, workers’ compensation,
leaves of absence and unemployment insurance), and is not engaged in any unfair
labor practice; (ii) there is no unfair labor practice charge or complaint
against any of the Companies pending before the National Labor Relations Board
or any similar state agency or provincial tribunal; and (iii) there are no
administrative charges or court complaints against any of the Companies
concerning alleged employment discrimination or other employment related matters
pending, or, to the Knowledge of the Seller, threatened before the U.S. Equal
Employment Opportunity Commission or any other Governmental Entity.
 
29

--------------------------------------------------------------------------------

(c)            All individuals characterized and treated by each Company as
independent contractors or consultants are properly treated as independent
contractors under all applicable Laws. All employees of each U.S. Company
classified as exempt under the Fair Labor Standards Act and state and local wage
and hour laws are properly classified. With respect to each Government Contract,
each U.S. Company is and has been in compliance in all material respects since
January 1, 2012 with Executive Order No. 11246 of 1965 (“E.O. 11246”), Section
503 of the Rehabilitation Act of 1973 (“Section 503”) and the Vietnam Era
Veterans’ Readjustment Assistance Act of 1974 (“VEVRAA”), including all
implementing regulations. Each Company maintains and complies with affirmative
action plans in compliance with E.O. 11246, Section 503 and VEVRAA, including
all implementing regulations. Except as set forth in Schedule 3.18(c), the
Company is not, and has not been for the past four years, the subject of any
Action for which written notice has been received by any Company by any
Governmental Entity in connection with any Government Contract or related
compliance with E.O. 11246, Section 503 and VEVRAA. Since January 1, 2012, no
Company has been debarred, suspended or otherwise made ineligible from doing
business with the United States government or any government contractor.
 
(d)           None of the Companies is a party to, bound by, or negotiating any
collective bargaining agreement or other contract with a union, works council or
labor organization (collectively, “Union”), and there is not, and has not been
for the past five (5) years, any Union representing any employee of any Company,
and to the Knowledge of the Seller, no Union or group of employees is seeking or
has sought to organize employees for the purpose of collective bargaining.
 
(e)            Schedule 3.18(e) contains a list of all persons who are employees
of each Company (other than the Seller Employees) as of the date hereof,
including any employee who is on a leave of absence of any nature, paid or
unpaid, authorized or unauthorized, and sets forth for each such individual the
following: (i) employee name; (ii) title or position (including whether full or
part time) and which Company the person is employed by or if different than
employing Company, which Company the employee substantially performs services
for; (iii) hire date; and (iv) current annual base compensation rate; and (v)
commission, bonus or other incentive-based compensation. Schedule 3.18(e) lists
all independent contractors or consultants of the Company who have earned more
than $25,000 annually from any Company in fiscal year 2014.
 
(f)             Except as set forth in Schedule 3.18(f) as of the date hereof,
all compensation, including wages, commissions and bonuses, payable to all
employees, independent contractors or consultants of the Company for services
performed on or prior to the date hereof have been paid in full (or will be
accrued in full on the Estimated Balance Sheet) or Closing Date Balance Sheet
(as the case may be) and each of the Companies has deducted and remitted to the
applicable Governmental Entity the required amounts from such compensation in
accordance with applicable Laws. Except as set forth in Schedule 3.18(f), there
are no outstanding agreements, understandings or commitments of any Company with
respect to any compensation, commissions or bonuses.
 
(g)           Except as set forth in Schedule 3.18(g), since January 1, 2012
there are no actions against any Company pending for which notice (oral or
written) has been received by any Company, or to the Seller’s Knowledge,
threatened to be brought or filed, by or with any Governmental Entity or
arbitrator in connection with the employment of any current or former applicant,
employee, consultant, volunteer, intern or independent contractor of any
Company, including, without limitation, any claim relating to unfair labor
practices, employment discrimination, harassment, retaliation, equal pay, wage
and hours or any other employment related matter arising under applicable Laws.
 
30

--------------------------------------------------------------------------------

3.19         Employee Benefit Plans.
 
(a)           Schedule 3.19(a) sets forth a true and complete list of all
pension, benefit, retirement, bonus compensation, consulting, profit-sharing,
medical, dental, life, accident insurance, employee welfare, disability, group
insurance, and other similar fringe or employee benefit plans, programs and
arrangements, and sets forth any change in control, retention, severance, stock
option or deferred compensation plans, bonus plans, performance awards,
incentives, paid time off, vacation and sick leave plans, in each case whether
or not reduced to writing and whether funded or unfunded, including, without
limitation, all “employee benefit plans” (as defined in Section 3(3) of ERISA),
which are provided, administered, maintained, sponsored, contributed to, or
required to be contributed to, by any of the Companies or for which any of the
Companies has any obligations or liability, contingent or otherwise for the
benefit of, or that relate to, any current or former employees, officers,
directors, retirees, independent contractors or consultants of any of the
Companies or any spouse, beneficiary or dependent of such individual, or under
which the Companies have or may have any liability, or with respect to which the
Buyer or any of its Affiliates would reasonably be expected to have any
liability, contingent or otherwise. The items described in the foregoing
sentence are hereinafter sometimes referred to collectively as “Employee Benefit
Plans,” and each individually as an “Employee Benefit Plan.” True, complete and
correct copies of all the Employee Benefit Plans, including all amendments
thereto, the most recent summary descriptions provided to employees and former
employees, the most recent actuarial reports, most recent annual information
reports and investment reports and any recent Employee Benefit Plan financial
statements have heretofore been made available to the Buyer. All employee data
and documents necessary to administer each Employee Benefit Plan are in the
possession of the applicable Company, and are complete and correct in all
material respects and in a form which is sufficient for the lawful
administration of the Employee Benefit Plans. Except as set forth in Schedule
3.19(a), (i) no U.S. Company, or any corporation or trade or business under
common control (within the meaning of section 414 of the Code) with a U.S.
Company, has, at any time during the last six (6) years, contributed to or been
obligated to contribute to any defined benefit pension plan subject to Title IV
of ERISA, including any Multiemployer Plan, and no U.S. Company or any such
other controlled group member has incurred, during the last six (6) years, any
withdrawal liability under section 4203 or section 4205 of ERISA or liability
under section 4062, section 4063 or section 4064 of ERISA that has not been
satisfied in full; and (ii) no Employee Benefit Plan in which an employee or
former employee of Avenue participates or has participated is a pension plan or
multi-employer pension plan, as those terms are defined under the Pension
Benefits Act (Ontario) or any similar applicable legislation governing
registered pension plans in Canada. Each Company has separately identified in
Schedule 3.19(a) (i) each Employee Benefit Plan that contains a change in
control provision and (ii) each Employee Benefit Plan that is maintained,
sponsored, contributed to, or required to be contributed to by any Company
primarily for the benefit of employees outside of the United States (a “Non-U.S.
Benefit Plan”).
 
(b)           Except as set forth in Schedule 3.19(b), to the Knowledge of the
Seller, there have been no “prohibited transactions” by any of the U.S.
Companies within the meaning of Section 406 or 407 of ERISA or Section 4975 of
the Code for which a statutory or administrative exemption does not exist with
respect to any Employee Benefit Plan.
 
31

--------------------------------------------------------------------------------

(c)            Except as set forth in Schedule 3.19(c), with respect to each
Employee Benefit Plan (i) all payments, contributions and premiums to date have
been paid in a timely fashion in accordance with the terms of each Employee
Benefit Plan and applicable Law and all amounts have been properly accrued to
date as liabilities, including but not limited to any incurred but not reported
(“IBNR”) medical and dental expenses, of each of the Companies which have not
been paid have been properly recorded on the books of such Company; (ii) each
Employee Benefit Plan in all material respects has been administered in
accordance with its terms and in compliance with all Laws, including for the
U.S. Companies ERISA and the Code and for C&H Productos the United Mexican
States Social Security Institute (Instituto Mexicano del Seguro Social), the
Mexican INFONAVIT (Instituto del Fondo Nacional de la Vivienda para los
Trabajadores) and the Retirement Savings System (Sistema de Ahorro para el
Retiro-SAR) dispositions; (iii) each such Employee Benefit Plan for the U.S.
Companies which is intended to qualify under Section 401 of the Code has
received a favorable determination or opinion letter from the Internal Revenue
Service with respect to such qualification, its related trust has been
determined to be exempt from Taxation under Section 501(a) of the Code, and
nothing has occurred since the date of such letter that has materially adversely
affected such qualification or exemption; (iv) there are no actions, suits or
claims pending (other than routine claims for benefits) for which notice has
been received with respect to any such Employee Benefit Plan or against the
assets of any such Employee Benefit Plan; (v) no accumulated funding deficiency,
as defined in ERISA or the Code, or reportable event, as defined in ERISA,
currently exists with respect to any of the U.S. Companies; and (vi) any
Employee Benefit Plan that is subject to section 409A of the Code has been
drafted and administered in accordance with section 409A.
 
(d)           Except as set forth in Schedule 3.19(d) and except for any Seller
Employees, the consummation of the transactions contemplated by this Agreement
will not (i) entitle any current or former employee of any of the Companies to
severance pay, unemployment compensation or any other payment or benefit or
enhanced benefit from such Company, except as expressly provided in this
Agreement; (ii) accelerate the time of payment or vesting, or increase the
amount of compensation or benefits due from any of the Companies to any such
employee or former employee (other than any Seller Employee); (iii) result in
any prohibited transaction for any of the U.S. Companies which is described in
Section 406 of ERISA or Section 4975 of the Code for which an exemption is not
available; or (iv) result in any Employee Benefit Plan becoming terminable other
than at the sole discretion of any of the Companies.
 
(e)            Except as set forth in Schedule 3.19(e), no Company has liability
for post-employment or post-retirement benefits, including but not limited to
life, health, medical or other welfare benefits to former employees or
beneficiaries or dependents thereof, except for health continuation coverage as
required by Section 4980B of the Code or Part 6 of Title I of ERISA and at no
expense to such Company.
 
(f)             To the Knowledge of the Seller, there have been no breaches of
any fiduciary duty owed to any member, former member or their beneficiaries in
respect of any Employee Benefit Plan.
 
3.20         Environmental Matters.
 
32

--------------------------------------------------------------------------------

(a)            To the Knowledge of the Seller, each of the Companies is in
compliance since January 1, 2012 in all material respects with all applicable
Environmental Laws and Environmental Permits. Without limiting the foregoing, to
the Knowledge of the Seller C&H Productos is in compliance in all material
respects with the applicable Ley General del Equilibrio Ecológico y la
Protección al Ambiente since January 1, 2012. Also without limiting the
foregoing, Avenue is in compliance in all material respects with the applicable
Environmental Protection Act (Ontario) and the Environmental Protection and
Enhancement Act (Alberta). Except as set forth in Schedule 3.20(a), to the
Knowledge of the Seller no Company has received in the last three years any
written claim, request for information, complaint, citation, report or other
written notice regarding any liabilities or potential liabilities under
applicable Environmental Laws (“Environmental Notice”), including, without
limitation, any communication that any Company is not in such compliance or is
liable for remediation, cost recovery or contribution under CERCLA.
 
(b)            Except as set forth on Schedule 3.20(b), to the Knowledge of the
Seller, since January 1, 2012, no Company has stored, disposed of, arranged for
or permitted the disposal of, transported, handled or released any Hazardous
Substance, or owned or operated any facility or property, in a manner not
otherwise in material compliance with applicable Environmental Laws.
 
(c)            There are no Environmental Claims pending for which written
notice has been received since January 1, 2012 or, to the Knowledge of the
Seller, threatened, in the last three (3) years against any Company, in either
case arising out of (i) any real property currently or formerly owned, leased or
operated by any Company or (ii) any current or former operations of any Company.
 
(d)           Except as set forth on Schedule 3.20(d), no Company (i) has
entered into or agreed to any consent decree or order or is subject to any
judgment, decree or judicial order relating to compliance or liability under
with Environmental Laws, Environmental Permits or the investigation, sampling,
monitoring, treatment, remediation, removal or cleanup of Hazardous Substances,
and no investigation, litigation or other proceeding is pending or threatened
for which written notice has been received with respect thereto, or (ii) is an
indemnitor in connection with any claim threatened or asserted by any
third-party indemnitee for any non-compliance with or liability under any
Environmental Law or relating to any Hazardous Substances.
 
(e)            None of the real property owned or leased by any U.S. Company is
listed or to the Knowledge of Seller proposed for listing on the “National
Priorities List” under CERCLA, as updated through the date hereof, or any
similar state, local or foreign list of sites requiring investigation or
cleanup.
 
(f)            Since January 1, 2012, each Company has obtained, or has timely
applied for, all Environmental Permits necessary under applicable Environmental
Laws to conduct its business and operations as currently conducted.
 
33

--------------------------------------------------------------------------------

3.21         Proprietary Rights.
 
(a)            Schedule 3.21(a) lists all Company IP Registrations and common
law trademarks, whether or not registered, that are material to the Company’s
business or operations. All required filings and fees related to the Company IP
Registrations have been timely filed with and paid to the relevant Governmental
Entities and authorized registrars.
 
(b)           Schedule 3.21(b)(i) lists all Company IP Agreements. The Company
is not a party to any software agreements (other than commercially available
“canned” or shrinkwrapped software) with an annual value in excess of $20,000,
except for those software agreements listed in Schedule 3.21(b)(ii). The Seller
has provided the Buyer with true and complete copies of all such Company IP
Agreements set forth on Schedule 3.21(b)(i), including all modifications,
amendments and supplements thereto and waivers thereunder. Each Company IP
Agreement is valid and binding on each Company in accordance with its terms and
is in full force and effect. Since January 1, 2014, none of the Companies, nor
to the Knowledge of the Seller, any other party thereto is in breach of or
default under, or has provided or received any notice of breach or default of or
any intention to terminate, any Company IP Agreement.
 
(c)            Except as set forth in Schedule 3.21(c), each Company is the sole
and exclusive legal and beneficial owner, and with respect to Company IP
Registrations, owner of all right, title and interest in and to the Company
Intellectual Property, and has the valid right to use all other Intellectual
Property used in or necessary for the conduct of such Company’s current business
or operations, in each case, free and clear of Liens. Except for the Eurokraft
mark and as set forth on Schedule 3.21(c), none of the Seller’s Affiliates own
any of the trademarks, copyrights, domains, trade secrets, or patents used by
any Company that are necessary for the conduct of such Company’s current
business or operations.
 
(d)            The consummation of the transactions contemplated hereunder will
not result in the loss or impairment of nor require the consent of any other
Person in respect of, each Company’s right to own, any Company Intellectual
Property set forth on Schedule 3.21(a).
 
(e)To the Seller’s Knowledge, each Company’s rights in its Intellectual Property
are valid, subsisting and enforceable. Each Company has taken all reasonable
steps to maintain such Company’s Intellectual Property and to protect and
preserve the confidentiality of all trade secrets included in Company
Intellectual Property.
 
(f)             To the Seller’s Knowledge, the conduct of each Company’s
business as currently and formerly conducted, and the products, processes and
services of each Company, have not infringed, misappropriated, diluted or
otherwise violated, and do not and will not infringe, dilute, misappropriate or
otherwise violate the Intellectual Property or other rights of any Person. To
the Seller’s Knowledge, no Person has infringed, misappropriated, diluted or
otherwise violated, or is currently infringing, misappropriating, diluting or
otherwise violating, any of the Company’s Intellectual Property.
 
(g)           Except as set forth on Schedule 3.21(g) to the Seller’s Knowledge,
there are no Actions (including any oppositions, interferences or
re-examinations) settled in the last five (5) years, pending or threatened
(including in the form of offers to obtain a license) for which notice has been
received: (i) alleging any infringement, misappropriation, dilution or violation
of the Intellectual Property of any Person by any Company; (ii) challenging the
validity, enforceability, registrability or ownership of any Company
Intellectual Property or any of the Company’s rights with respect to such
Company Intellectual Property; or (iii) by any Company or any other Person
alleging any infringement, misappropriation, dilution or violation by any Person
of any of the Company Intellectual Property. To the Seller’s Knowledge, no
Company is subject to any outstanding or prospective Governmental Order
(including any motion or petition therefor) that does or would restrict or
impair the use of any Company Intellectual Property.
 
34

--------------------------------------------------------------------------------

(h)           Schedule 3.21(h) lists all social media accounts used in the
Business by the Companies.
 
(i)             To the Seller’s Knowledge, each Company has a valid right to use
the content on the websites that each Company uses for its current business or
operations.
 
3.22         Brokerage. Except as set forth on Schedule 3.22, no Company will be
liable for any brokerage commissions, finders’ fees, or similar compensation in
connection with the consummation of the transactions contemplated by this
Agreement.
 
3.23         Seller Contracts and Services; Related Party Transactions;
Intercompany Indebtedness.
 
(a)            Seller Contracts and Services. Schedule 3.23(a) sets forth a true
and complete list of (i) the contracts which any of the Companies participate in
by virtue of being a subsidiary of the Seller and which following the Closing
such Company will not be permitted to participate in, and (ii) material services
provided by the Seller or its Affiliates to any of the Companies which service
will not be provided to such Company following the Closing, in either case (i)
or (ii) and which are not being temporarily continued following the Closing
pursuant to the Transition Services Agreement.
 
(b)            Related Party Transactions. Except as set forth in Schedule
3.23(b), (i) there are no outstanding notes, accounts or other obligations
payable to the Seller or any of its Affiliates by, or advance by, or advances by
the Seller or any of its Affiliates to any of the Companies, and neither the
Seller nor any of its Affiliates is otherwise a creditor of any of the
Companies; (ii) there are no outstanding notes, accounts or other obligations
payable to any of the Companies by, or advance by, or advances by any of the
Companies to, and none of the Companies is otherwise a creditor of the Seller or
any of its Affiliates; and (iii) neither the Seller nor any of its Affiliates is
a lessor, owner or otherwise has any right or interest in or to any of the
property, assets or business owned by any of the Companies or used by any of the
Companies in connection with its business operations. Schedule 3.23(b) sets
forth a true and complete list of all contracts, agreements and understandings
(written or oral) between any of the Companies (on the one hand) and the Seller
and any of its other Affiliates (on the other hand) that are material to the
financial condition or business operations of any of the Companies.
 
(c)            Intercompany Indebtedness. Schedule 3.23(c) sets forth a true and
complete list of (i) any indebtedness (including accrued interest) or other
obligation, contingent or otherwise, from the Seller and any of its Affiliates
to any of the Companies and (ii) any indebtedness (including accrued interest)
or other obligation, contingent or otherwise, from any Company to the Seller or
any of its Affiliates (collectively (i) and (ii), “Intercompany Indebtedness”).
 
35

--------------------------------------------------------------------------------

3.24         Inventory.All inventory of each Company, whether or not reflected
in the Recent Balance Sheets, consists of a quality and quantity usable and
salable in the ordinary course of business consistent with past practice, except
for obsolete, damaged, defective or slow-moving items that have been written off
or written down to fair market value or for which adequate reserves have been
established. All such inventory is owned by each Company free and clear of all
Liens, and no inventory is held on a consignment basis.
 
3.25         Accounts Receivable. The accounts receivable reflected on the
Recent Balance Sheets of each Company and the accounts receivable arising after
the date thereof and prior to Closing (a) have arisen from bona fide
transactions entered into by each Company involving the sale of goods or the
rendering of services in the ordinary course of business consistent with past
practice; (b) constitute only valid undisputed claims of each Company to the
Knowledge of the Seller, not subject to claims of set-off or other defenses or
counterclaims other than normal cash discounts accrued in the ordinary course of
business consistent with past practice. The reserve for bad debts shown on the
Recent Balance Sheets or, with respect to accounts receivable arising after the
date of the Recent Balance Sheet, on the accounting records of the Company have
been determined in accordance with IFRS, consistently applied, subject to normal
year-end adjustments and the absence of disclosures normally made in footnotes.
 
3.26         Customers and Suppliers.
 
(a)            Schedule 3.26(a) sets forth (i) each customer account which has
paid aggregate consideration to the Companies for goods or services rendered in
an amount greater than or equal to $250,000 for 2013 and as of November 30, 2014
(collectively, the “Material Customers”); and (ii) the amount of consideration
paid by each Material Customer during such periods. Except as set forth in
Schedule 3.26(a), none of the Companies has received any written notice that any
of its Material Customers has ceased, or intends to cease after the Closing, to
use its goods or services or to otherwise terminate or materially reduce its
relationship with any Company.
 
(b)           Schedule 3.26(b) sets forth (i) each of the top ten suppliers for
the Companies for 2013 and as of November 30, 2014 (collectively, the “Material
Suppliers”); and (ii) the amount of purchases from each Material Supplier during
such periods. Except as set forth in Schedule 3.26(b) no Company has received
any written notice that any of its Material Suppliers has ceased, or intends to
cease, to supply goods or services to such Company or to otherwise terminate or
materially reduce its relationship with any Company.
 
3.27         No Subsidiaries. Except as set forth on Schedule 3.27, none of the
Companies owns or has any interest in any shares, or has an ownership interest
in any other Person.
 
3.28         Books and Records. The minute books and stock record books of each
Company, all of which have been made available to Buyer, are complete and
correct in all material respects and have been maintained in accordance with
sound business practices. The minute books of each Company contain substantially
all records of all meetings, and actions taken by written consent of, the
stockholders, members, the board of directors, board of managers, and any
committees of the board of directors (or equivalent) of each Company. At the
Closing, all of those books and records will be in the possession of each
Company or the Buyer.
 
36

--------------------------------------------------------------------------------

3.29         Customer Lists. Other than as acquired from or made available by
any unaffiliated third party provider of rented or leased customer lists
generally made available in the marketplaces in which the Business is conducted,
none of the Seller nor any of its Affiliates has received or obtained since
January 1, 2008, or has possession of any customer list or portion thereof of
any of the Companies, and neither the Seller nor any of the Companies or any
other Affiliates of Seller has sold or transferred any ownership interest, title
to or rights in any such customer list or portion thereof to any third party,
other than industry standard rental/lease arrangements as described in this
sentence.
 
3.30         No Other Representations and Warranties. EXCEPT AS SPECIFICALLY SET
FORTH IN ARTICLE III OF THIS AGREEMENT (INCLUDING THE DISCLOSURE SCHEDULES AND
UPDATED SCHEDULES) THE SELLER MAKES NO REPRESENTATIONS OR WARRANTIES TO THE
BUYER OF ANY KIND WHATSOEVER, EXPRESS OR IMPLIED, AND THE SELLER EXPRESSLY
DISCLAIMS ANY SUCH REPRESENTATION OR WARRANTY WITH RESPECT TO THE EXECUTION AND
DELIVERY OF THE AGREEMENT AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT.
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE BUYER
 
The Buyer represents and warrants to the Seller as follows:
 
4.1          Organization. The Buyer is validly existing and in good standing
under the Laws
of the State of Delaware. The Buyer has all requisite power and authority to
enter into this Agreement and the other documents and instruments to be executed
and delivered by the Buyer and to carry out the obligations hereunder and to
consummate the transactions contemplated hereby and thereby.
 
4.2           No Violation. The execution and delivery of this Agreement by the
Buyer and the
consummation by the Buyer of the transactions contemplated hereby will not cause
a material breach or violation of or default under any provision of (a) the
Governing Documents of the Buyer; (b) any material contract to which the Buyer
is a party or by which the Buyer is bound; or (c) any Law.
 
4.3           Authority; Validity. The execution and delivery of this Agreement
and the other documents and instruments to be executed and delivered by the
Buyer pursuant hereto and the consummation of the transactions contemplated
hereby and thereby have been duly authorized by all requisite corporate action
of the Buyer. No other corporate act or proceeding on the part of the Buyer is
necessary to authorize this Agreement or the other documents and instruments to
be executed and delivered by the Buyer pursuant hereto or the consummation by
the Buyer of the transactions contemplated hereby and thereby. This Agreement
constitutes, and when executed and delivered, the other documents and
instruments to be executed and delivered by the Buyer pursuant hereto will
constitute, valid and binding agreements of the Buyer, enforceable against the
Buyer in accordance with their respective terms, except as such may be limited
by bankruptcy, insolvency, reorganization or other Laws affecting creditors’
rights generally, and by general equitable principles.
 
37

--------------------------------------------------------------------------------

4.4           Third Party Consents. No approval, authorization, notice, consent
or other action
by or filing with any Person is required for the Buyer’s execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby.
 
4.5          Investment/Operational Intent.
 
(a)            The Buyer has sufficient sophistication, knowledge and experience
in financial and business matters to enable it to evaluate the merits and risks
of the transactions contemplated by this Agreement and protect the Buyer’s own
interests.
 
(b)            The Buyer has been given access to information requested
regarding each of the Companies and their assets, liabilities, and financial
condition, including the opportunity to ask questions of and receive answers
from the officers of each of the Companies concerning the present and proposed
activities of each of the Companies and to obtain the information which the
Buyer deems necessary or advisable in order to evaluate the merits and risks of
the transactions contemplated by this Agreement, and the Buyer has made its own
independent investigation of each of the Companies and the merits and risks of
the transactions contemplated by this Agreement. Notwithstanding the foregoing,
the Seller expressly acknowledges and agrees that the Buyer has relied solely on
the representations and warranties of the Seller expressly and specifically set
forth in this Agreement, including the Disclosure Schedule and the Updated
Schedules and any other document executed by the Seller and delivered
contemporaneously with the execution hereof.
 
(c)            The Buyer is acquiring the Purchased Equity and Mexican Purchased
Equity for investment for the Buyer’s own account, not as a nominee or agent,
and not with the view to, or for resale in connection with any “distribution”
within the meaning of the Securities Act of 1933 (the “Securities Act”) or of
any applicable securities Laws. The Buyer does not presently have any contract,
undertaking, agreement, or arrangement with any Person to sell, transfer or
grant participations to such Person or to any third Person, with respect to the
Purchased Equity and Mexican Purchased Equity. The Buyer understands that the
availability of an exemption from registration or from prospectus requirements
under the applicable securities Laws depends upon, among other things, the bona
fide nature of the investment intent and the accuracy of the Buyer’s
representations as expressed in this Agreement. The Buyer was not created, and
is not being used, solely to purchase and hold securities in reliance on an
exemption from registration or from prospectus requirements under applicable
securities Laws.
 
4.6           Knowledge. The Buyer has no knowledge of any breaches of any of
the representations or warranties made by the Seller herein.
 
4.7           Financing. The Buyer has available cash resources in place in an
amount
sufficient to satisfy all of the Buyer’s obligations under this Agreement and to
close the transactions described in this Agreement.
 
4.8           Legal Proceedings. There are no actions, suits, claims,
investigations or other legal proceedings pending or, to the Buyer’s knowledge,
threatened against or by the Buyer that challenge or seek to prevent, enjoin or
otherwise delay the transactions contemplated by this Agreement.
 
38

--------------------------------------------------------------------------------

ARTICLE V
COVENANTS
 
From and after the date of this Agreement, the Parties shall comply with the
following covenants:
 
5.1          Access to Information and Records. During the period prior to the
Closing, the
Seller shall cause each of the Companies to give the Buyer and its counsel,
accountants and other representatives (i) with the prior consent of the Seller
which consent shall not be unreasonably withheld, reasonable access during
normal business hours to the properties, books, records, contracts and documents
of each of the Companies for the purpose of inspection, investigation and
testing; and (ii) with the prior consent of the Seller in each instance, access
to the officers of each of the Companies for the purposes of such meetings and
communications as the Buyer reasonably desires. All access provided pursuant to
this Section 5.1 shall be coordinated through Cleary Gull, the Chief Financial
Officer of the Seller, or Quarles & Brady LLP.
 
5.2          Conduct of Business Pending the Closing. From the date hereof until
the Closing,
except as otherwise provided in this Agreement or approved in writing by the
Buyer (which approval shall not be unreasonably withheld), the Seller shall
cause each of the Companies to comply with the following covenants:
 
(a)            No Material Changes. Each of the Companies shall carry on the
Business in the ordinary course and substantially the same manner as heretofore
conducted; provided that any of the Companies and the Seller may take any
actions needed to close the transactions contemplated by this Agreement.
 
(b)            Maintain Organization. Each of the Companies shall use
commercially reasonable efforts to maintain, preserve, renew and keep in favor
and effect the existence, rights and franchises of such Company and to keep the
business organization of such Company intact.
 
(c)            No Corporate Changes. No Company shall amend its Governing
Documents or redeem, purchase or otherwise acquire any of the Equity, except for
the capital contributions being made to certain Companies or dividends being
paid by certain Companies related to the settlement of the intercompany
indebtedness.
 
(d)            Each of the Companies shall preserve and maintain all of its
Permits.
 
(e)            Each of the Companies shall pay its debts, Taxes and other
obligations when such become due and payable.
 
(f)             Each of the Companies shall maintain the fixed and leased assets
owned, operated or used by each Company in the same condition as they were on
the date of this Agreement, subject to reasonable wear and tear.
 
(g)            Each of the Companies shall continue in full force and effect
without any adverse modifications all insurance policies set forth on Schedule
3.16, except as required by applicable Law.
 
39

--------------------------------------------------------------------------------

(h)           Each of the Companies shall perform all of its obligations under
all Material Contracts in the ordinary course of business.
 
(i)             Each of the Companies shall maintain its books and records in
accordance with past practice.
 
(j)             Each of the Companies shall comply in all material respects with
all applicable Laws.
 
5.3           Efforts to Close.
 
(a)            Each Party will use commercially reasonable efforts to cause the
conditions to its respective obligations to consummate the Closing to be
satisfied (including the preparation, execution and delivery of all agreements
and instruments contemplated hereunder to be executed and delivered by such
Party in connection with or prior to the Closing).
 
(b)           The Buyer acknowledges and agrees that the Companies and their
Affiliates have no responsibility for any financing that the Buyer may raise in
connection with the transactions contemplated hereby, and no responsibility for
the content of any rating agency presentations, offering documents, private
placement memoranda, bank information memoranda, prospectuses and similar
documents prepared by or on behalf of the Buyer or any of its affiliates, or the
Buyer’s financing sources, in connection with the Buyer’s financing activities
in connection with the transactions contemplated hereby.
 
5.4           Exclusivity. Until the Closing occurs or this Agreement is
terminated in accordance with its terms (the “Exclusivity Period”), (i) neither
Seller nor any Company nor their representatives, shall, and shall not permit
any other person including, without limitation, Cleary Gull and/or Quarles &
Brady LLP, directly or indirectly, to solicit or negotiate any proposal for or
continue any negotiation with respect to a transaction involving the Purchased
Equity or any sale of substantially all of the assets outside the ordinary
course of business involving any Company and (ii) neither Seller nor any Company
nor their representatives including, without limitation, Cleary Gull and/or
Quarles & Brady LLP, shall solicit or negotiate any proposal regarding the sale
of any Company directly or indirectly to or with any other bidder for any
Company or any person who has expressed interest in or submitted a bid for any
Company for a transaction, or provide any information with respect to (and in
this regard any such person shall be denied access to the virtual data room
during the Exclusive Period) any Company or communicate the terms or conditions
of this Agreement. Seller and/or each Company agree that a breach of any term,
covenant or provision of this Section 5.4 by any one of Seller and/or any
Company or their representatives shall cause immediate, substantial and
irreparable harm to Buyer, and that in any suit, action or proceeding commenced
by Buyer to enforce and/or remedy such breach, an action for damages will be
insufficient, and that such damages are difficult to ascertain and there is no
adequate remedy at law, and, accordingly, Buyer may seek and obtain such
equitable relief, including injunctive relief, against Seller and/or any Company
or any third party unaffiliated with Buyer regarding negotiation and/ or
consummation of any transaction with such third party directly or indirectly
resulting or relating to a breach by Seller and/or any Company of their
obligations hereunder. Further, the foregoing shall not be in limitation of any
other remedy available to Buyer.
 
40

--------------------------------------------------------------------------------

5.5           Publicity. The Confidentiality Agreement by and between Cleary
Gull and the Buyer dated as of August 13, 2014, as amended to the date hereof,
shall remain in full force and effect (the “Confidentiality Agreement”). None of
the Seller, the Buyer or any of the Companies shall issue any notices, releases,
statements and communications generally directed to employees, suppliers,
customers and the public and the press relating to the transactions contemplated
by this Agreement without the prior consent of the other Party, which consent
shall not be unreasonably withheld. Notwithstanding the foregoing, any Party or
its Affiliate may make a public announcement of the proposed or consummated
transaction, if, in the opinion of counsel, such announcement is required to
comply with any Law or any rule or regulation of any securities exchange or
securities quotation system and such Party shall, to the extent practicable,
consult with the other Party with respect to such announcements and give
reasonable prior written notice of its intent to issue such announcement.
 
5.6          Notice of Certain Events.
 
(a)            From the date hereof until the Closing, the Seller shall promptly
notify the Buyer in writing:
 
(i)         of any fact, circumstance, event or action the existence, occurrence
or taking of which (A) has had, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, (B) has resulted
in, or could reasonably be expected to result in, the failure of any of the
conditions set forth in Article VI to be satisfied;
 
(ii)       of any notice or other communication from any Person alleging that
the consent of such Person is or may be required in connection with the
transactions contemplated by this Agreement;
 
(iii)      of any notice or other communication from any Governmental Entity in
connection with the transactions contemplated by this Agreement; and
 
(iv)      of any actions commenced for which notice or service of process has
been received or, to the Knowledge of the Seller, threatened against, relating
to or involving or otherwise affecting the Seller or any Company that, if
pending on the date of this Agreement, would have been required to have been
disclosed pursuant to Sections 3.3 and 3.15 or that relate to the consummation
of the transactions contemplated by this Agreement.
 
(b)           The Buyer’s receipt of information pursuant to this Section 5.6
shall not operate as a waiver or otherwise affect any representation, warranty
or agreement given or made by the Seller in this Agreement and shall not be
deemed to amend or supplement the Disclosure Schedule or any Updated Schedule,
except as permitted pursuant to Section 5.7 hereof.
 
5.7          Disclosure Schedule.
 
(a)           Disclosure Schedule. Contemporaneously with the execution and
delivery of this Agreement, the Seller is delivering to the Buyer the Disclosure
Schedule. The Disclosure Schedule and any Updated Schedules delivered pursuant
to Section 5.7(b) are deemed to constitute an integral part of this Agreement
and to modify the representations, warranties, covenants or agreements of the
Seller contained in this Agreement. If a document or matter is disclosed in the
Disclosure Schedule or any Updated Schedule, it shall be deemed to be disclosed
for all purposes of this Agreement without necessity of specific repetition or
cross-reference; however, the inclusion of any item in the Disclosure Schedule
shall not be construed as an indication of the materiality or lack of
materiality of such item.
 
41

--------------------------------------------------------------------------------

(b)           Updates. From time to time prior to the Closing Date, the Seller
shall supplement or amend the Disclosure Schedules (individually an “Updated
Schedule” and collectively “Updated Schedules”) with respect to any matter
which, if existing or occurring at the date of this Agreement, was or would have
been required to be set forth or described in such Disclosure Schedule; provided
however, that such supplement or amendment is being provided for informational
purposes and (i) any such supplement or amendment relating to an event that
occurs prior to the date of this Agreement may be considered a breach of the
applicable representation, warranty and/or covenant and entitle Buyer to
terminate this Agreement pursuant to Section 9.1(c)(ii), but any such breach
shall not survive the Closing should Buyer consummate the Closing; and (ii) any
such supplement or amendment is not attributable to any breach by Seller of
Section 5.2 hereof.
 
(c)            Notification. Prior to the Closing, the Buyer shall promptly
inform the Seller in writing if the Buyer obtains actual knowledge that any
representation or warranty of the Seller in this Agreement, the Disclosure
Schedule or an Updated Schedule (if any) hereto is not true and correct in all
material respects, or if the Buyer obtains knowledge of any material errors in,
or omissions from, the Disclosure Schedule or an Updated Schedule. The foregoing
notice will not be deemed to have cured any breach of a representation or
warranty of Seller which otherwise might have existed, but such breach shall not
survive the Closing should Buyer elect to waive such breach and nevertheless
proceed to consummate the Closing.
 
5.8           Indemnification of Directors, Officers and Others.
 
(a)            From and after the Closing Date, the Buyer shall cause each of
the Companies to indemnify, defend and hold harmless, to the fullest extent
permitted under applicable Law and to the extent provided by the Seller or a
Company prior to Closing, the individuals who on or prior to the Closing Date
were directors, managers, officers or employees of each of the Companies
(collectively, the “Indemnitees”) with respect to all acts or omissions by them
in their capacities as such. All rights of the Indemnitees to indemnification
and exculpation from liabilities for acts or omissions occurring at or prior to
the Closing Date (including provisions respecting the advancement of expenses)
as provided in the respective Governing Documents of each of the Companies as
now in effect, and any indemnification agreements or arrangements of each of the
Companies shall survive the Closing Date and shall continue in full force and
effect in accordance with their terms. For a period of six (6) years from the
Closing Date, such rights shall not be amended or otherwise modified in any
manner that would adversely affect the rights of the Indemnitees, unless such
modification is required by Law. In addition, the Buyer shall cause each of the
Companies to pay or advance any reasonable expenses of any Indemnitee under this
Section 5.8 as incurred, to the fullest extent permitted under applicable Law,
provided that the person to whom expenses are advanced provides an undertaking
to repay such advances to the extent required by applicable Law. Notwithstanding
the foregoing, any breach of a representation or warranty made by the Seller
herein or any indemnification obligation owing by the Seller hereunder shall not
be deemed for any reason to be a claim covered by indemnification or advancement
of expenses owing to such Indemnitee under this Agreement, any Law, Governing
Documents or other agreement whatsoever.
 
42

--------------------------------------------------------------------------------

(b)           The Buyer and the Indemnitee shall cooperate, and cause their
respective Affiliates to cooperate, in the defense of any claim and shall
provide access to properties and individuals as reasonably requested and furnish
or cause to be furnished records, information and testimony, and attend such
conferences, discovery proceedings, hearings, trials or appeals, as may be
reasonably requested in connection therewith.
 
(c)            The Buyer shall reimburse Seller for $10,000 annually for six (6)
years following the Closing Date for the cost of D&O insurance to be obtained to
insure against D&O related covered wrongful acts occurring at the Companies
prior to the Closing Date.
 
(d)           The provisions of this Section 5.8: (i) are intended to be for the
benefit of, and shall be enforceable by, each Indemnitee, his or her heirs and
his or her representatives; and (ii) are in addition to, and not in substitution
for, any other rights to indemnification or contribution that any such person
may have by contract or otherwise.
 
(e)            In the event that within the six (6) year period commencing
immediately after the Closing Date, the Buyer, any of the Companies, or any of
their successors or assigns (i) consolidates with or merges into any other
Person and is not the continuing or surviving corporation or entity of such
consolidation or merger; or (ii) transfers or conveys all or substantially all
of its properties and assets to any Person, then, and in each such case, proper
provision shall be made for the satisfaction of the Buyer’s obligations under
this Section 5.8.
 
(f)            The obligations of the Buyer under this Section 5.8 shall not be
terminated or modified in such a manner as to adversely affect any Indemnitee to
whom this Section 5.8 applies without the consent of the affected Indemnitee (it
being expressly agreed that the Indemnitees to whom this Section 5.8 applies
shall be third-party beneficiaries of this Section 5.8). Any Indemnitee may
request proof from Buyer of the insurance required under this Section 5.8 at any
time.
 
5.9           Retention of Records. The Buyer shall cause each of the Companies
to retain all books and records relating to pre-Closing Tax, accounting or legal
matters for a period of at least six (6) years from the Effective Time;
provided, however, that at the end of such six (6) year period any such document
or record may be disposed of by each of the Companies if such Company first
offers to surrender possession thereof to the Seller. The Seller shall have the
right during business hours, upon reasonable notice to the Buyer, to inspect and
make copies of any such records for any reasonable purpose. The Seller shall
retain all books and records relating to pre-Closing Tax, accounting or legal
matters for a period of at least six (6) years from the Effective Time which
relate to any Company and their operations; provided, however, that at the end
of such six (6) year period any such document or record may be disposed of by
the Seller if the Seller first offers to surrender possession thereof to the
Buyer. The Buyer shall have the right during business hours, upon reasonable
notice to the Seller, to inspect and make copies of any such records for any
reasonable purpose.
 
5.10         Benefits. Seller and Buyer shall work together to split the
Seller’s health, dental and vision plans and Seller’s stop loss insurance
provided by Sun Life into separate plans, one for the Benefit of the U.S.
Company employees and one for Seller and its Affiliate’s employees (the “Plan
Split”). The Parties shall use commercial reasonable efforts to affect the Plan
Split by February 28, 2015. Following the Plan Split, Buyer will maintain a
health insurance plan for U.S. Companies' employees through December 31, 2015
that is substantially similar to Seller's health insurance plan as set forth on
Schedule 3.19(a) with claims administered by UHC and stop loss insurance
provided by Sun Life.
 
43

--------------------------------------------------------------------------------

5.11         Employee Benefit Plans.
 
(a)            401(k) Plan. Effective as of the Closing Date, the Buyer shall
provide access to each of the U.S. Companies’ employees to the Buyer’s existing
retirement plan that is intended to be qualified under Section 401(a) of the
Code (the “Buyer Retirement Plan”). The Buyer shall credit or cause to be
credited the service of each of the U.S. Companies’ employees with the U.S.
Companies for purposes of eligibility and vesting under the Buyer Retirement
Plan, subject to applicable Law.
 
(b)           Distribution of Retirement Accounts. The Seller shall retain its
existing retirement plans (the “Seller Retirement Plans”). Buyer shall reimburse
Seller for all amounts accrued at the Closing Date and subsequently paid by
Seller with respect to 2015 401(k) match amounts (within 15 days of the Final
Closing Date Balance Sheet), 2014 401(k) match true-up amounts, if any, (on or
before March 15, 2015) and 2014 profit sharing contributions (on or before March
15, 2015). As soon as administratively practicable after the Closing Date, (i)
the Seller shall cause the account balances of the Companies’ employees to be
distributable and (ii) the Buyer shall cause each of Companies’ employees who
were participants in the Seller Retirement Plans and who have an account balance
under such Seller Retirement Plans to be permitted to elect a “direct rollover”
of the account balance (including promissory notes evidencing outstanding plan
loans) from the Seller Retirement Plans. The Buyer shall cause such transferred
accounts and assets to be accepted by the Buyer Retirement Plan and its related
trust.
 
(c)            Credit for Deductibles. The Buyer shall and shall cause each of
the Companies to, recognize and give credit under their respective benefit plans
for all amounts applied to deductibles, out-of-pocket maximums, co-payments and
other applicable benefit coverage limits with respect to expenses incurred by
employees of each of the Companies under the Employee Benefit Plans for that
portion of the calendar year remaining following the Closing Date.
 
(d)            Flexible Spending Accounts. Effective as of the Closing Date, the
Buyer shall adopt for the benefit of the employees of each of the U.S. Companies
a Code Section 125 Plan containing flexible spending accounts, shall credit all
such employees with a balance (positive or negative) under such flexible
spending accounts equal to the balance credited to each such employee under the
flexible spending account of each of the U.S. Companies prior to the Closing
Date, and shall reimburse each such employee for eligible expenses incurred
during the plan year that had not previously been reimbursed under the
applicable flexible spending account under the Employee Benefit Plans prior to
the Closing Date. As soon as reasonably practicable after the Closing Date, to
the extent not reflected as a liability on each of the U.S. Companies’ books and
records, the Seller shall pay to the Buyer the amount of the aggregate balances
of the employees of the U.S. Company in the flexible spending accounts of each
of the U.S. Companies prior to the Closing Date, if such amount is positive, and
the Buyer shall pay the Seller the amount of such aggregate balances, if such
amount is negative.
 
44

--------------------------------------------------------------------------------

(e)            Bonus Plans. On or before March 15, 2015, the Buyer shall pay in
cash all amounts accrued on the Final Closing Date Balance Sheet related to the
TAKKT Bonus Programs to each Company participant in the TAKKT Bonus Programs in
the amount accrued with respect to such participant; provided, that in the event
that any of the Companies terminate the employment of any participant for
“Cause” (as defined in the employment agreements), on or before March 15, 2015,
the Buyer shall not be required to pay the amount accrued in respect of such
participant unless the terms of the employee’s employment agreement or
applicable Law require the payment of such bonus.
 
(i)         Buyer will be solely responsible for the costs of any welfare
benefits, including but not limited to vision, dental and health benefits, for
the employees of each of the U.S. Companies after the Closing.
 
(ii)       As a limited accommodation to Buyer, Seller agrees to cover the
employees of each of the U.S. Companies under the Seller’s health, dental and
vision plans on the same terms as those employees were covered by those plans
prior to the Closing. The coverage provided to the employees of each of the U.S.
Companies under each of such plans in this Section 5.11(e) shall commence on the
Closing and shall continue until the effective date of each respective Plan
Split (the “Coverage Period”).
 
(iii)      Buyer agrees to reimburse Seller for the cost of providing coverage
to the employees of each of the U.S. Companies (other than the Seller Employees)
during the Coverage Period pursuant to Section 5.11(e)(ii). For this purpose,
the cost of providing coverage to the employees of each of the U.S. Companies
shall mean: (a) the cost of payments made by the Seller’s plans for claims
incurred by the employees of each of the U.S. Companies during the Coverage
Period which are not reimbursed by insurance, (b) the cost of any stop loss or
other similar insurance for the employees of each of the U.S. Companies, (c) the
reasonable cost of a third party administering the Seller’s plans with respect
to the employees of each of the U.S. Companies, and (d) the portion of, or
increase in, any government-imposed penalty or fee, including but not limited to
the Patient-Centered Outcomes Research fee (under 26 U.S.C. § 4376) or the
reinsurance contribution (under 45 C.F.R. § 153.400), attributable to the
Seller’s provision of coverage for the employees of each of the U.S. Companies
during the Coverage Period. Buyer shall pay Seller the sums due hereunder in
immediately available U.S. funds within five (5) business days after receipt of
Seller’s written demand therefor, which demand shall include, for payments
described in (a) above, substantiation from the third party administrator of
Seller’s plans of the amounts claimed in the same form as is provided by such
administrator to Seller and, for payments described in (b), (c), and (d) above,
reasonable substantiation of the amounts paid. If payment of any sum due
hereunder is not received within fifteen (15) days following receipt of Seller’s
written demand therefor, the sum due shall bear interest until paid at the
annual rate of nine percent (9%) or the highest non-usurious rate chargeable
under the laws of the State of Delaware, whichever is lower.
 
(iv)      The coverage being made available to the employees of each of the U.S.
Companies under the Seller’s plans pursuant to this Section 5.11(e) shall
terminate on the last day of the Coverage Period, and Seller shall have no
obligation to provide any coverage under Seller’s plans beyond such date or to
provide any additional or other coverage. Buyer shall indemnify, defend and hold
Seller harmless from and against any and all claims, actions, proceedings,
damages, losses, liabilities or expenses (including reasonable attorneys’ fees)
suffered or incurred by Seller as a result of Seller’s provision of coverage
under Seller’s plans to any employee of the U.S. Companies or the
non-availability of coverage under Seller’s plans after the Coverage Period,
unless any such claim, action, proceeding, damage, loss, liability or expense
results from Seller’s negligence, willful misconduct or intentional fraud.
Buyer’s payment obligations under this Section 5.11(e) and indemnity obligations
under this Section 5.11(e) shall survive the termination of the Agreement.
45

--------------------------------------------------------------------------------

(v)       Nothing in this Section 5.11(e) shall be deemed to create a
post-Closing employer-employee, fiduciary or contractual relationship between
Seller and any employee of the U.S. Companies who is provided with coverage
under the Seller’s plans during the Coverage Period.
 
(vi)      No provision is intended to be an amendment to any employee benefit
plan maintained by the Seller or any of the Companies and this Agreement is for
the sole benefit of the parties hereto and their respective successors and
permitted assigns. Nothing herein, express or implied, is intended to or shall
confer upon any other Person any legal or equitable right, benefit or remedy of
any nature whatsoever under or by reason of this Agreement.
 
5.12         Tax Matters.The following provisions shall govern the allocation of
responsibility as between the Buyer and the Seller for certain Tax matters
following the Closing Date.
 
(a)            Tax Liability. The Seller shall be responsible for (i) all Taxes
(or the non-payment thereof) of the Companies for all Pre-Closing Tax Periods,
(ii) all Taxes of any member of an affiliated, consolidated, combined, or
unitary group of which any Company (or any predecessor) is or was a member on or
prior to the Closing Date, including pursuant to Treasury Regulation §1.1502-6
under the Code or any analogous or similar Law, and (iii) any and all Taxes of
any Person imposed on any Company as a transferee or successor, by contract or
pursuant to any Law which Taxes relate to an event or transaction occurring on
or before the Closing Date. The Buyer shall be responsible for all other Taxes
of the Companies. Notwithstanding anything to the contrary herein, the Seller
shall not be responsible for any Taxes (including without limitation value added
Taxes, sales and use Taxes, GST, CST, payroll Taxes, real and personal property
Taxes for any Real Property or personal property, including the Milwaukee
Property, and Ohio CAT Tax), to the extent of the amount such Taxes were accrued
on the Final Closing Date Balance Sheet. Seller retains all income Tax liability
for Pre-Closing Tax Periods, which will not be accrued on the Final Closing Date
Balance Sheet.
 
(b)           Straddle Period. For purposes of this Agreement, in the case of
any Taxes that are payable with respect to any Tax period that includes (but
does not end on) the Closing Date (a “Straddle Period”), the portion of any such
Taxes that constitutes Pre-Closing Taxes shall: (a) in the case of Taxes that
are either (i) based upon or related to, income, receipts, payroll or other
items of operating income or expense, or (ii) imposed in connection with any
sale, transfer or assignment or any deemed sale, transfer or assignment of
property (real or personal, tangible or intangible), be deemed equal to the
amount that would be payable if the Tax year or period ended on the Closing
Date; and (b) in the case of Taxes (other than those described in clause (a)
above) that are imposed on a periodic basis or otherwise measured by the level
of any item, be deemed to be the amount of such Taxes for the entire Straddle
Period (or, in the case of such Taxes determined on an arrears basis, the amount
of such Taxes for the immediately preceding Tax period) multiplied by a fraction
the numerator of which is the number of calendar days in the portion of the
Straddle Period ending on and including the Closing Date and the denominator of
which is the number of calendar days in the entire Straddle Period. For purposes
of clause (a) of the preceding sentence, any exemption, deduction, credit or
other item (including, without limitation, the effect of any graduated rates of
Tax) that is calculated on an annual basis shall be allocated to the portion of
the Straddle Period ending on the Closing Date on a pro rata basis determined by
multiplying the total amount of such item allocated to the Straddle Period times
a fraction, the numerator of which is the number of calendar days in the portion
of the Straddle Period ending on and including the Closing Date and the
denominator of which is the number of calendar days in the entire Straddle
Period.
 
46

--------------------------------------------------------------------------------

(c)            Tax Returns Filed after the Closing Date. The Buyer shall prepare
or cause to be prepared and file or cause to be filed all Tax Returns for the
Companies due after the Closing Date, including those relating to periods ending
on or prior to the Closing Date which are required to be filed after the Closing
Date. In respect of Tax Returns of the Companies for periods ending on or before
the Closing Date or for Straddle Periods, the Buyer shall provide the Seller
with such Tax Returns, along with an allocation of the portion of such Taxes
shown on such Tax Return that are attributable to a Pre-Closing Tax Period, no
later than thirty (30) days prior to the due date thereof, for the Seller’s
review, comment, and approval, such approval not to be unreasonably withheld.
The Seller shall reimburse the Buyer for any Taxes attributable to a Pre-Closing
Tax Period. The Buyer will not amend, and will not permit any Company to amend,
any Tax Returns that relate to any Pre-Closing Tax Periods without the written
consent of the Seller, such consent not to be unreasonably withheld. In the
event of a dispute between the Buyer and the Seller with respect to the Tax
Returns described herein, such dispute shall be submitted to the Independent
Accountants for final resolution and such dispute shall be administered in
accordance with the procedures set forth in Section 2.4. Upon resolution of all
disputed items, the relevant Tax Return shall be adjusted to reflect such
resolution and shall be binding upon the Buyer and the Seller without further
adjustment.
 
(d)           Audits.
 
(i)         If the Buyer or any Company receives any written notice from a
Taxing authority of any examination, investigation, audit or other proceeding in
respect of any Tax Return for any Pre-Closing Tax Period, including any Straddle
Period (an “Audit Notice”), the Buyer will provide or cause to be provided to
the Seller a copy of such Audit Notice within ten (10) business days of the
Buyer or such Company receiving such Audit Notice and, further, if any Taxing
authority issues to the Buyer or any Company a written notice of deficiency, a
written notice of reassessment, a written proposed adjustment, or a written
assertion of claim or demand concerning a Pre-Closing Tax Period or Straddle
Period (each of the foregoing for which written notice is received, a “Proposed
Deficiency”), the Buyer or such Company shall notify the Seller of its receipt
of such communication from the Taxing authority within five (5) business days
after receiving such notice of Proposed Deficiency.
 
(ii)        The Seller shall control any examination, investigation, audit, or
other proceeding, including any proceeding with respect to, or the defense of, a
Proposed Deficiency (each, a “Tax Proceeding”) at its sole cost and expense in
respect of any Pre-Closing Tax Period of any Company, provided that the Buyer
and any Company shall have the right to participate in such Tax Proceeding at
the Buyer’s or such Company’s sole cost and expense. Notwithstanding the
foregoing, the Buyer shall control at its sole cost and expense any Tax
Proceeding in respect of any Straddle Period of such Company, provided that the
Seller shall have the right to participate in such Tax Proceeding at its sole
cost and expense. The Seller shall not agree to any settlement of, or entry of
any judgment arising from, any Tax Proceeding which it controls without the
prior written consent of the Buyer if such settlement or entry of judgment would
be reasonably expected to increase the Buyer’s or any Company’s liability for
Taxes hereunder, and the Buyer shall not agree to any settlement of, or entry of
any judgment arising from, any Tax Proceeding which it controls without the
prior written consent of the Seller if such settlement or entry of judgment
would be reasonably expected to increase the Seller’s liability for Taxes
hereunder. When deemed appropriate by the Seller, the Buyer shall cause the
Companies to authorize by appropriate powers of attorney such Persons as the
Seller shall designate to represent Companies with respect to any Tax Proceeding
that the Seller has the right to control pursuant to this Section 5.12(d), it
being agreed that such powers of attorney shall be limited to only authorize
such Persons to represent the Companies with respect to any Tax Proceeding.
 
47

--------------------------------------------------------------------------------

(e)            Cooperation on Tax Matters. The Buyer and the Seller agree to
fully cooperate with each other and to furnish or cause to be furnished to each
other, and each at their own expense, as promptly as practicable, such
information (including access to books and records) and assistance, including
making employees, agents, auditors and representatives available on a mutually
convenient basis to provide additional information and explanations of any
material provided, relating to any Company as is reasonably necessary for the
preparation or filing of any Tax Return (including any amended Tax Return) or
election in respect thereof, for the preparation for any audit, and for the
prosecution or defense of any claim, suit or proceeding relating to any
adjustment or proposed adjustment with respect to Taxes. The Buyer and the
Seller agree to retain, or cause to be retained, all books and records with
respect to Tax matters pertinent to the Companies relating to any Tax period
beginning on or prior to the Closing Date until the expiration of the statute of
limitations for assessment of the applicable Taxes (and, to the extent notified
by the Buyer or the Seller, any extension thereof). The Buyer and the Seller
further agree, upon request, to use their reasonable efforts to obtain any
certificate or other document from any Taxing authority or any other Person as
may be necessary to mitigate, reduce or eliminate any Tax that could be imposed
(including, but not limited to, with respect to the transactions contemplated
hereby).
 
(f)             Tax Refunds and Credits; Tax Benefits. All refunds of Taxes or
credits in lieu of refunds of Taxes (including interest thereon) attributable to
Pre-Closing Tax Periods (including the pre-Closing portion of any Straddle
Period) shall be for the account of the Seller, except to the extent such
refunds or credits: (i) were included in Final Closing Date Balance Sheet, (ii)
are attributable to an audit adjustment to the extent that the Buyer, the
Companies or an Affiliate is caused to suffer a corresponding increase in Tax as
a result of such adjustment, or (iii) are attributable to the carryback of a
loss, credit or other Tax attribute from a Taxable period (including the portion
of any Straddle Period) that ends after the Closing Date. Any such amounts shall
be paid by the Buyer to the Seller within five (5) business days of receipt or
crediting.
 
(g)            Transfer Taxes. All sales, use, transfer, documentary, stamp or
other similar Taxes payable as a result of the consummation of the transactions
contemplated hereby shall be split equally between the Parties.
 
(h)           Payments Related to Taxes. Any payments with respect to Taxes made
by the Seller to the Buyer, or made by the Buyer to the Seller, pursuant to this
Agreement shall be treated as an adjustment to the consideration paid and
received for the Purchased Equity and Mexican Purchased Equity.
 
48

--------------------------------------------------------------------------------

(i)             Buyer shall take no action outside of the ordinary course of
business related to any Company on the Closing Date, such as a merger or other
event that may cause an adverse tax impact to Seller and its Affiliates on the
Closing Date.
 
5.13         Escheatment Cooperation.
 
(a)            The Buyer and the Seller agree to fully cooperate with each other
and to furnish or cause to be furnished to each other, and each at their own
expense, as promptly as practicable, such information (including access to books
and records) and assistance, including making employees, agents, auditors and
representatives available on a mutually convenient basis to provide additional
information and explanations of any material provided, relating to any Company
as is reasonably necessary for the preparation or filing of any Escheatment
Payment filing (including any amendment of any filing that has previously been
made with any state), and for the prosecution or defense of any claim, suit or
proceeding relating to any adjustment or proposed adjustment with respect to
Escheatment Payments. The Buyer and the Seller agree to retain, or cause to be
retained, all books and records with respect to Escheatment Payment matters
pertinent to the Companies relating to any period beginning on or prior to the
Closing Date until the expiration of the statute of limitations for assessment
of the applicable Escheatment Payments (and, to the extent notified by the Buyer
or the Seller, any extension thereof). The Buyer and the Seller further agree,
upon request, to use their reasonable efforts to obtain any document from any
authority or any other Person as may be necessary to mitigate, reduce or
eliminate any Escheatment Payment that could be imposed; and
 
(b)           Seller shall have the right to assume the defense of any claims
that relate to Escheatment Payments.
 
5.14         Indebtedness. The Companies will satisfy all Indebtedness prior to
the Closing or out of the transaction proceeds.
 
5.15         Insurance. Commencing on the Closing Date, the Buyer and each of
the Companies shall be responsible for obtaining replacement insurance policies
for each of the Companies. The Buyer acknowledges and agrees that neither the
Seller nor its Affiliates shall have any obligation to provide any insurance of
any kind to any Company after the Closing Date. Any coverage provided by Seller
and its Affiliates or Franz Haniel & Cie GmbH shall terminate on the Closing
Date.
 
5.16         Conflicts and Privilege. The Buyer acknowledges that Quarles &
Brady LLP, Cannizzo and Stikeman represent the interests of the Seller in the
transactions contemplated by this Agreement. The Buyer hereby agrees that, in
the event a dispute arises after the Closing between the Buyer and the Seller,
Quarles & Brady LLP, Cannizzo and Stikeman may represent the Seller in such
dispute even though the interests of the Seller may be directly adverse to the
Buyer or to any of the Companies, and even though Quarles & Brady LLP, Cannizzo
and Stikeman may have represented any of the Companies in a matter substantially
related to such dispute, or may be handling ongoing matters for the Buyer or any
of the Companies. The Buyer further agrees that, as to all communications among
Quarles & Brady LLP, Cannizzo, Stikeman, any of the Companies and the Seller
that relate in any way to the transaction contemplated by this Agreement, the
attorney-client privilege and the expectation of client confidence belongs to
the Seller and may be controlled by the Seller, and shall not pass to or be
claimed or controlled by the Buyer or any of the Companies. Notwithstanding the
foregoing, in the event a dispute arises between the Buyer or any of the
Companies and a party other than a Party to this Agreement after the Closing,
any Company may assert the attorney-client privilege to prevent disclosure of
confidential communications by Quarles & Brady LLP, Cannizzo and Stikeman to
such third party; provided, however, that the Buyer or such Company may not
waive such privilege without the prior written consent of the Seller.
 
49

--------------------------------------------------------------------------------

5.17         Non-competition; Non-solicitation.
 
(a)           For a period of two (2) years commencing on the Closing Date (the
“Restricted Period”) other than in respect of a Permitted Business, the Seller
shall not, and shall not permit any of its Affiliates to, directly or
indirectly, (i) engage in or assist others in engaging in the Business in the
Territory; (ii) have an interest in any Person that engages directly or
indirectly in the Business in the Territory in any capacity, including as a
partner, shareholder, member, employee, principal, agent, trustee, investor,
consultant or otherwise; or (iii) intentionally interfere in any material
respect with the Business relationships (whether formed prior to or after the
date of this Agreement) between any Company and customers or suppliers of such
Company. Notwithstanding the foregoing, the Seller may own, directly or
indirectly, solely as an investment, up to two (2%) percent of the capital stock
of any corporation required to file reports pursuant to the Securities Exchange
Act of 1934, or any Person the securities of which are listed on a recognized
stock exchange.
 
(b)           During the Restricted Period, the Seller shall not, and shall not
permit any of its Affiliates in the Territory to, directly or indirectly, hire
or solicit any employee of any Company or the Buyer or encourage any such
employee to leave such employment or hire any such employee who has left such
employment, except pursuant to a general solicitation which is not directed
specifically to any such employees.
 
(c)            During the Restricted Period, Seller shall not, and shall not
permit any of its Affiliates to, directly or indirectly, solicit or entice, or
attempt to solicit or entice, any customers of the Company for purposes of
diverting their Business from any Company regarding any of the products and
services comprising the Business as conducted on the Closing Date. The foregoing
prohibition shall not prevent Seller or any Seller Affiliate from (i) soliciting
business from any Person who or which purchased a product or service from Seller
or such Seller Affiliates, as applicable, before the Closing Date, (ii) offering
any product or service for sale on any website, (iii) mailing a catalog to any
Person on any mailing list acquired or leased after the Closing Date from an
independent third party, or (iv) mailing a catalog to any Person in response to
a request from the Person for a catalog.
 
(d)            The Seller acknowledges that a breach or threatened breach of
this Section 5.17 would give rise to irreparable harm to the Buyer, for which
monetary damages would not be an adequate remedy, and hereby agrees that in the
event of a breach or a threatened breach by the Seller of any such obligations,
the Buyer shall, in addition to any and all other rights and remedies that may
be available to it in respect of such breach, be entitled to equitable relief,
including a temporary restraining order, an injunction, specific performance and
any other relief that may be available from a court of competent jurisdiction
(without any requirement to post bond).
 
50

--------------------------------------------------------------------------------

(e)            The Seller acknowledges that the restrictions contained in this
Section 5.17 are reasonable and necessary to protect the legitimate interests of
the Buyer and constitute a material inducement to the Buyer to enter into this
Agreement and consummate the transactions contemplated by this Agreement. In the
event that any covenant contained in this Section 5.17 should ever be
adjudicated to exceed the time, geographic, product or service, or other
limitations permitted by applicable Law in any jurisdiction, then any court is
expressly empowered to reform such covenant, and such covenant shall be deemed
reformed, in such jurisdiction to the maximum time, geographic, product or
service, or other limitations permitted by applicable Law. The covenants
contained in this Section 5.17 and each provision hereof are severable and
distinct covenants and provisions. The invalidity or unenforceability of any
such covenant or provision as written shall not invalidate or render
unenforceable the remaining covenants or provisions hereof, and any such
invalidity or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such covenant or provision in any other jurisdiction.
 
(f)            Notwithstanding anything to the contrary in this Agreement,
Section 5.17(a) and 5.17(c) does not prevent the Seller or any of its Affiliates
within the Office Equipment Group or the Specialty Products Group, as
applicable, from the following “Permitted Business” (i) marketing, selling or
advertising any product line Seller and any such Affiliate within such product
group, as applicable, is marketing, selling or advertising as of the Closing
Date, including without limitation any product line sold in its Office Equipment
Group (consisting of National Business Furniture and its Affiliates) such as
office accessories, av equipment, janitorial and sanitary supplies, ergonomic
solutions, furniture and equipment (including without limitation mats, storage,
waste receptacles, wire shelving, carts, stands, stools) and including without
limitation any product line in its Specialty Products Group (consisting of
Hubert, Central Restaurants and George Patton Associates and their Affiliates)
such as point of sale and display lines, apparel, equipment (including wooden
and stainless tables), customer convenience (including crowd control, first aid
security, and loss prevention items), maintenance and back room supplies
(including break room supplies, janitorial and sanitary supplies, storage
materials and racks, floor maintenance, hoses, carts, racks, shelving, waste
containers, mats), furniture (stacking chairs and tables), and food service,
grocery and restaurant supply and restaurant equipment product lines; or, (ii)
marketing, selling or advertising the product or service of any business that
Seller or any of its Affiliates acquires after the date hereof, provided that
less than 10% of the acquired business’ product line competes with the Business
and provided that the product or service was marketed, advertised or sold by the
acquired business at the time of the acquisition; or (iii) marketing, selling or
advertising any product that does not compete with the Business.
 
5.18         Transfer of Milwaukee Property. On or prior to the Closing Date,
C&H Distributors shall transfer to the Seller or its Affiliates by quit-claim
deed all of its rights, title and interest in and to the Milwaukee Property on
such terms as the Seller and C&H Distributors agree.
 
5.19         Closing Conditions. From the date hereof until the Closing, the
Seller shall, and the Seller shall cause each Company to, use reasonable efforts
to take such actions as are necessary to expeditiously satisfy the closing
conditions set forth in Article VI and to consummate and make effective the
transactions contemplated by this Agreement. In addition from the date hereof
until the Closing, the Seller shall not, and the Seller shall cause each
Company, to not breach any representation or warranty set forth in this
Agreement.
 
5.20         Management Reports. During the period between the date of this
Agreement and the Closing Date, the Seller shall deliver to the Buyer, within
fifteen (15) days after the end of the relevant period monthly profit and loss
account, balance sheet and management reports, in the form currently used, for
each of the Companies.
 
51

--------------------------------------------------------------------------------

5.21         Related Party Transactions. On or prior to the Closing Date Balance
Sheet, the Seller shall repay, set off, waive, terminate or otherwise eliminate
all related party transactions set forth on Schedule 5.21 (collectively,
“Related Party Transactions.”
 
5.22         Intercompany Indebtedness.
 
(a)            The parties agree that there may be balances among the Companies
at the Effective Time; provided that the Seller agrees that such balances on the
Closing Date Balance Sheet and Final Closing Date Balance Sheet on a
consolidated basis shall net to $0;
 
(b)            As part of the settlement of the intercompany indebtedness, the
parties agree that the accruals for audit and tax fees payable to CliftonLarson
will be transferred to the books of Seller. As part of the settlement of the
intercompany indebtedness, the parties agree that the accruals for income taxes
payable on the books of the Companies will be transferred to the books of
Seller;
 
(c)            The Seller shall procure that all intercompany indebtedness among
any Company on the one hand and Seller and its Affiliates (other than any
Company) is settled on the Closing Date Balance Sheet and Final Closing Date
Balance Sheet, including without limitation Non-Ordinary Course Receivables
(other than Ordinary Course Receivables) and Non-Ordinary Course Payables (other
than Ordinary Course Payables); provided that Seller shall receive credit for
any Cash on the Final Closing Date Balance Sheet.
 
(d)            The Buyer acknowledges that it is not to be paid any of the
intercompany balances other than Ordinary Course Receivables and Ordinary Course
Payables, if any, on the Final Closing Date Balance Sheet from the Seller and
its Affiliates. The Seller and its Affiliates are not obligated to pay any of
the Companies, the Buyer and their Affiliates for the intercompany payables on
the Final Closing Date Balance Sheet, other than Ordinary Course Payables and
Ordinary Course Receivables.
 
5.23         Release of Guarantees. Both on or prior to the Closing Date and
following the Closing Date, the parties shall take all necessary actions to
remove the Seller and its Affiliates from all guarantees or similar obligations
of the Companies, including without limitation those that have been disclosed to
Buyer in a Schedule 5.23 hereto, but Buyer shall not take any action with
respect to any letters of credit.
 
5.24         Quad Agreement. Buyer and each Company shall take all actions
necessary to cause such Company to comply from the Closing Date through December
31, 2015 with the Print Agreement by and between Seller and Quad/Graphics, Inc.,
dated July 26, 2006, as amended, including without limitation, exclusively
purchasing ink and production services including platemaking/cylinder engraving,
printing, binding, mailing, and packaging and loading for shipment of such
Company’s titles or programs as well as exclusively purchasing the paper for
such Company’s catalog work from Quad/Graphics, Inc.
 
5.25         Current Employees. Buyer assumes, and agrees to indemnify and
defend Seller for all Liabilities, including all payments, fines and penalties
under the Workers Adjustment and Retraining Notification Act, 29 U.S.C. §2101 et
seq., and corresponding state or local laws (collectively, “WARN”), resulting
from Buyer’s failure to provide any required notices under WARN to such
employees.
 
52

--------------------------------------------------------------------------------

5.26         Employment Records. For the TAKKT and Avenue employees listed in
Schedule 5.26, Seller shall keep and maintain possession of their personnel and
employment files and records. To the extent any such records (in whatever
format) remain in the possession of any of the Companies subsequent to Closing,
Buyer agrees to promptly return to Seller, upon written request by Seller, such
records, including originals and copies thereof. Buyer acknowledges that such
records are the property of Seller.
 
5.27         Merchants. Buyer and Seller shall work together to obtain five new
merchant IDs for each of the U.S. Companies and Avenue with Paymentech, LLC
(collectively, the “Merchant IDs”). In addition, Seller shall provide
Cybersource each of the Merchant IDs and shall cause Cybersource to test and
confirm with Paymentech, LLC the authorization and settlement process for each
of Merchant IDs.
 
ARTICLE VI
CONDITIONS PRECEDENT TO THE BUYER’S OBLIGATIONS
 
Each and every obligation of the Buyer to be performed on the Closing Date shall
be subject to the satisfaction prior to or at the Closing of each of the
following conditions:
 
6.1           Representations and Warranties True on the Closing Date. Each of
the
representations and warranties made by the Seller in this Agreement shall be
true and correct in all material respects (in the case of any representation or
warranty not qualified by materiality or Material Adverse Effect) or in all
respects (in the case of any representation or warranty qualified by materiality
or Material Adverse Effect, at and as of the time of the Closing, as if made on
the Closing Date and the Closing Date was substituted for the date of this
Agreement throughout such representations and warranties, except for any
variances caused by actions taken or omitted as permitted by Section 5.2.
 
6.2           Compliance With Agreement. The Seller shall have in all material
respects
performed and complied with all of the agreements and obligations under this
Agreement which are to be performed or complied with by it prior to or on the
Closing Date.
 
6.3           Absence of Litigation. No action or proceeding may be pending
before any
Governmental Entity in which an unfavorable judgment, decree, injunction or
order would prevent the consummation of the Closing of the transactions
contemplated hereby. No injunction or restraining order shall have been issued
by any Governmental Entity and be in effect which restricts or prohibits any
material transaction anticipated hereby.
 
6.4           Consents and Approvals. All approvals, consents and waivers that
are listed on
Schedule 3.5 and/or Schedule 3.8 shall have been received, and executed
counterparts thereof shall have been delivered to the Buyer at or prior to the
Closing.
 
6.5           Employment of Executives. Each of David McKeon, Michael Snapper,
and Nelson Rivers shall be employed by the applicable Company at Closing.
 
53

--------------------------------------------------------------------------------

6.6           Material Adverse Effect. From the date of this Agreement and until
the Closing, there shall not have occurred any Material Adverse Effect, nor
shall any event or events have occurred that, individually or in the aggregate,
with or without the lapse of time, could reasonably be expected to result in a
Material Adverse Effect, provided, however, that a Market Break shall not be
deemed a Material Adverse Effect for purposes of this condition unless
substantially all of the public equity markets in the U.S. are closed for a
continuous period of not less than two business days after the target closing
date.
 
6.7           Related Party Transactions. All Related Party Transactions shall
have been repaid, set off, waived, terminated or otherwise eliminated, except as
expressly agreed to by the Buyer in writing and set forth on Schedule 5.21.
 
6.8          Documents to be Delivered by the Seller. At the Closing, the Seller
shall have delivered to the Buyer the following documents, in each case duly
executed or otherwise in proper form:
 
(a)            Instruments of Transfer. (i) Duly executed assignments separate
from certificates, (ii) stock certificates and share certificates, free and
clear of all Liens, duly endorsed in blank for transfer or accompanied by stock
powers or irrevocable security transfer powers of attorney or other instruments
of transfer duly executed in blank, in either case by the holder of record with
all required stock transfer tax stamps affixed thereto, and (iii) any other
certificates, documents and instruments of transfer and conveyance duly endorsed
or executed by the Seller, as the case may be, representing the Purchased Equity
and Mexican Purchased Equity or evidencing the transfer of the Purchased Equity
and Mexican Purchased Equity .
 
(b)            Compliance Certificate. A certificate signed by the Seller that
each of the conditions set forth in Sections 6.1 and 6.2 have been satisfied.
 
(c)            Liens. A release and termination of each Lien on any Company
asset which is not a Permitted Lien.
 
(d)            Transition Services Agreement. The Transition Services Agreement
signed by the Seller and each of the Companies.
 
(e)            Good Standing Certificates. A good standing certificate (or its
equivalent) for each of the Companies from the secretary of state or similar
Governmental Entity of the jurisdiction under the Laws in which such Company is
organized.
 
(f)             Resignations. Resignations of the directors and officers of each
of the Companies (but any officers of any of the Companies who are also
employees of such Company need not resign from their employment with such
Company or provide such release).
 
(g)           C&H Productos. Meeting minutes reflecting (i) the approval of the
sale of the Mexican Purchased Equity by the Buyer and the admission of the Buyer
as a partner to C&H Productos, (ii) resignations of the board members and
appointment of a new board selected by the Buyer and provided to the Seller in
writing, (iii) revocations of any powers of attorney and granting of new powers
of attorney, and (iv) the Release. Likewise, copies, certified by the secretary
of the board of directors or the board of managers, as applicable, of C&H
Productos, of the notation in the registry book of C&H Productos evidencing the
transfer of the Mexican Purchased Equity in favor of the Buyer, free of any
Liens.
 
54

--------------------------------------------------------------------------------

(h)           Resolutions. A certified copy of the resolutions of the Board of
Directors (or equivalent) of each Company authorizing and approving the
consummation of the transactions contemplated by this Agreement and any closing
documents to be entered into by such Company.
 
(i)             Escrow Agreement. The Escrow Agreement signed by the Seller and
the Escrow Agent.
 
(j)             Other Documents. Such other documents or instruments as the
Buyer reasonably requests and are reasonably necessary to consummate the
transactions contemplated by this Agreement.
 
(k)            Letter. An irrevocable instruction letter executed by the Company
directing JPMorgan Chase Bank, NA to terminate the cash sweep of the bank
accounts of the U.S. Companies as of the end of the day on the Closing Date, and
a confirmation executed by JPMorgan Chase Bank, NA accepting such instruction.
 
(l)             JP Morgan Chase. A release and termination of the guarantees
made by the Companies executed by JPMorgan Chase Bank, NA.
 
(m)           Milwaukee Office Lease. The Milwaukee Office Lease signed by the
Seller.
 
(n)           Websites. To the extent not previously transferred, Seller will
transfer the URL and content of the websites for IS.com, Productos and PFI to
one of the Companies.
 
6.9           Cybersource. Seller shall cause Cybersource to successfully test
(in connection with Paymentech, LLC) the authorization and settlement process
for each of the new Merchant IDs. Seller and Buyer together shall initiate the
request to use each of the new Merchant IDs on the appropriate date (to coincide
with the Closing Date).
 
6.10         Corporate Minute Books and Stock Records. The Seller shall have
delivered the original corporate minute books, corporate seals and stock records
of each Company to the Buyer.
 
6.11         Bank Accounts. The signatories to the bank accounts listed in
Schedule 3.13 shall have been changed to the Buyer’s satisfaction.
 
6.12         Seller Employees. All employees that perform services for Seller
and are set forth on Schedule 6.12, but are employed as of the date hereof by
C&H Distributors, shall be transferred to Seller and will no longer be employees
of C&H Distributors (the “Seller Employees”).
 
55

--------------------------------------------------------------------------------

ARTICLE VII
CONDITIONS PRECEDENT TO THE SELLER’S OBLIGATIONS
 
Each and every obligation of the Seller to be performed on the Closing Date
shall be subject to the satisfaction prior to or at the Closing of each of the
following conditions:
 
7.1          Representations and Warranties True on the Closing Date. Each of
the
representations and warranties made by the Buyer in this Agreement shall be true
and correct in all material respects at and as of the time of the Closing as if
made on the Closing Date and the Closing Date was substituted for the date of
this Agreement throughout such representations and warranties.
 
7.2           Compliance With Agreement. The Buyer shall have performed and
complied in
all respects with its obligations under Section 2.3 hereof and shall have
performed and complied in all material respects with its other agreements and
obligations under this Agreement which are to be performed or complied with by
it prior to or on the Closing Date.
 
7.3           Absence of Litigation. No action or proceeding may be pending
before any
Governmental Entity in which an unfavorable judgment, decree, injunction or
order would prevent the consummation of the Closing of the transactions
contemplated hereby. No injunction or restraining order shall have been issued
by any Governmental Entity and be in effect which restricts or prohibits any
material transaction anticipated hereby.
 
7.4          Documents to be Delivered by the Buyer. At the Closing, the Buyer
shall deliver
to the Seller the following documents, in each case duly executed or otherwise
in proper form:
 
(a)            Compliance Certificates. A certificate signed by the Buyer that
each of the conditions set forth in Sections 7.1 and 7.2 have been satisfied.
 
(b)           Certified Resolutions. A certified copy of the resolutions of the
Board of Directors of the Buyer authorizing and approving this Agreement and the
consummation of the transactions contemplated by this Agreement.
 
(c)            Release. The Release signed by the Buyer.
 
(d)            Transition Services Agreement. The Transition Services Agreement
signed by the Buyer.
 
(e)            Escrow Agreement. The Escrow Agreement signed by the Buyer.
 
(f)            Milwaukee Office Lease. The Milwaukee Office Lease signed by the
Buyer.
 
(g)           C&H Productos. Meeting minutes reflecting (i) resignations of the
board members and appointment of a new board, (ii) revocations of any powers of
attorney and granting of new powers of attorney, and (iii) the Release.
 
(h)           Sublease. A sublease of Avenue’s Canadian leased property for
three months for the three employees of Seller’s Affiliate;
 
56

--------------------------------------------------------------------------------

(i)             Good Standing Certificate. A good standing certificate (or its
equivalent) for the Buyer from the secretary of state or similar Governmental
Entity of the jurisdiction under the Laws in which it is organized.
 
(j)             Other Documents. Such other documents or instruments as the
Seller reasonably requests and are reasonably necessary to consummate the
transactions contemplated by this Agreement.
 
ARTICLE VIII
SURVIVAL; INDEMNIFICATION
 
8.1           Survival. All of the representations and warranties of the Parties
made in this Agreement shall survive for a period of twelve (12) months after
the Closing Date and thereafter be of no further force or effect; provided, the
representations and warranties in Section 3.15 (Compliance With Laws) and
Section 3.22 (Brokerage) shall survive for a period of two years after the
Closing Date; (b) Sections 3.1 (Seller Organization and Power); 3.2 (Purchased
Equity); 3.7(b)-(g) (Organizational Matters; Equity) shall survive for a period
of five years after the Closing Date; (c) Section 3.19 (Employee Benefit Plans)
shall survive for a period of six years after the Closing Date; (d) Section 3.20
(Environmental Matters) shall survive for a period of ten years after the
Closing Date ; and (e) Section 3.10 (Tax Matters) shall survive for the full
period of all applicable statutes of limitations (giving effect to any waiver,
mitigation or extension thereof) plus 60 days. All covenants and agreements of
the Seller contained herein shall survive the Closing for the period explicitly
specified therein or if not specified therein two (2) years. Notwithstanding the
foregoing, such expiration will not affect a Party’s rights and obligations as
to any valid claim asserted prior to such date.
 
8.2          General Indemnification by the Seller.
 
(a)            General. Subject to the provisions of this Article VIII, the
Seller agrees to indemnify the Buyer and hold the Buyer and its Affiliates and
their respective Representatives harmless from and against any and all Losses
incurred or sustained by, or imposed upon, the Buyer and its Affiliates, with
respect to or by reason of:
 
(i)        Any breach of or inaccuracy in any representation or warranty made by
the Seller and contained in this Agreement; or
 
(ii)        Any nonfulfillment or breach of any covenant, agreement or
obligation to be performed by the Seller under this Agreement.
 
(b)           Notwithstanding anything to the contrary in this Agreement, the
Buyer shall not be entitled to indemnification under Section 8.2(a)(i) or (ii):
 
(i)        In connection with any claim for indemnification hereunder whereby
the Buyer or any of the Companies has already recovered at the time of making
the indemnity claim from a third party (including any insurance provider);
 
(ii)       With respect to any Loss that is set forth in the Disclosure
Schedule, an Updated Schedule or reflected in the Final Closing Date Balance
Sheet, including any accruals or reserves included in the determination thereof;
 
57

--------------------------------------------------------------------------------

(iii)       In connection with any claim for indemnification based upon a claim,
assessment or deficiency for any Tax which arises from adjustments having the
effect only of shifting income, credits and/or deductions from one fiscal period
to another;
 
(iv)      To the extent of the value of any net Tax benefit realized (by reason
of a Tax deduction, basis reductions, shifting of income, credits and/or
deductions or otherwise) by the Buyer or any of the Companies in connection with
the Loss that forms the basis of the Buyer’s claim for indemnification
hereunder;
 
(v)       For any amounts for which it has already been paid; i.e. the Buyer is
not entitled to recover more than once for any Loss;
 
(vi)      To the extent of any actual recovery from any third Person in respect
of such indemnifiable Loss;
 
(vii)     With respect to any claim for indemnification under Section 8.2(a),
unless the Buyer has given the Seller written notice of such claim, setting
forth in reasonable detail the facts and circumstances pertaining thereto, (A)
as soon as practicable following the Buyer’s discovery of such claim, but in no
event later than twenty days after Buyer has notice, unless the failure to give
notice does not adversely affect Seller’s ability to mitigate such Losses and
(B) with respect to a claim under Section 8.2(a)(i), prior to the applicable
date set forth in Section 8.1;
 
(viii)    To the extent of any insurance proceeds actually received by the Buyer
or any of the Companies in connection with the facts giving rise to such
indemnification;
 
(ix)       If and only if the Closing occurs, if the existence of such
liability, the breach of representation, warranty or covenant or the falsity of
the representation upon which such liability would be based is known by the
Buyer prior to the Closing; and
 
(x)        With respect to any claim as to which the Buyer otherwise may be
entitled to indemnification hereunder:
 
(A)         For any Losses of less than Five Thousand Dollars ($5,000)
individually or when aggregated with Losses arising out of or are related to the
same event or circumstance;
 
(B)          Until such Losses exceed one (1) percent of the Purchase Price, as
adjusted pursuant to Section 2.4 (the “Basket”), in which event the Seller shall
be liable for all such Losses from the first Dollar of Losses; and
 
(C)          For any Losses in excess of 15% percent of the Purchase Price, as
adjusted pursuant to Section 2.4 (the “Cap”).
 
(c)            Notwithstanding Section 8.2(b)(x), the Cap and the Basket would
not apply to Losses related to the following, and any such Losses would be
capped at the Purchase Price and indemnifiable from the first Dollar of Loss:
(i) breaches of Sections 3.1 (Seller Organization and Power); 3.2 (Purchased
Equity); 3.7(b)-(g) (Organizational Matters; Equity); 3.10 (Tax Matters); 3.22
(Brokerage); 5.12 (Tax Matters) or 5.17 (Non-Competition; Non- solicitation);
(ii) any liability for Taxes of any Company based on matters and activities that
occurred prior to the Closing Date; (iii) any Environmental Claims at the 770 S.
70th Street, Milwaukee, Wisconsin property arising out of actions or omissions
by any Company occurring prior to the Closing Date; (iv) any liability of any
Company to any appropriate Governmental Entity (in excess of the accrual on the
Final Closing Date Balance Sheet) related to any Escheatment Payment paid,
required to be paid or that should have been paid prior to the Closing Date
and/or based on matters and activities of any Company that occurred prior to the
Closing Date (notwithstanding any disclosure thereof in the Disclosure
Schedules); (v) any liability of Buyer or any Company with respect to the
Seller’s Employees; (vi) any and all Taxes imposed on any Company that arises
out of the disposition of the property at 770 S. 70th Street, Milwaukee,
Wisconsin.
 
58

--------------------------------------------------------------------------------

8.3          Indemnification by the Buyer.
 
(a)            Subject to the provisions of this Article VIII, the Buyer agrees
to indemnify the Seller and hold the Seller harmless (and agrees to indemnify
and hold harmless any persons adversely affected by the Buyer’s failure to
comply with Section 5.8 of this Agreement) from and against, any and all Losses
incurred or sustained by, or imposed upon, the Seller (or such persons), with
respect to or by reason of:
 
(i)         Any breach or inaccuracy of any representation or warranty made by
the Buyer as of the Closing;
 
(ii)        Any nonfulfillment or breach of any covenant, agreement or
obligation to be performed by the Buyer under this Agreement; or
 
(iii)      Any breach by the Buyer of its responsibilities pursuant to Section
5.11.
 
(b)           Notwithstanding anything to the contrary in this Agreement, the
Seller shall not be entitled to indemnification with respect to a claim for
indemnification under Section 8.3(a) unless the Seller has given the Buyer
written notice of such claim, setting forth in reasonable detail the facts and
circumstances pertaining thereto, unless the failure to give notice does not
adversely affect the Buyer’s ability to mitigate such Losses.
 
8.4          Procedures for Indemnification.
 
(a)            If an Indemnified Party shall claim to have suffered a Loss for
which indemnification is available under Section 8.2 or 8.3, as the case may be
(for purposes of this Section 8.4, regardless of whether such Indemnified Party
is entitled to receive a payment in respect of such claim by virtue of Section
8.2(b)(viii)), the Indemnified Party shall notify the Indemnifying Party in
writing unless the failure to give notice does not adversely affect the
Indemnifying Party’s ability to mitigate such Losses, which written notice shall
describe the nature of such claim, the facts and circumstances that give rise to
such claim and the amount of such claim if reasonably ascertainable at the time
such claim is made (or if not then reasonably ascertainable, the maximum amount
of such claim reasonably estimated by the Indemnified Party). In the event that
within forty-five (45) days after the receipt by the Indemnifying Party of such
a written notice from the Indemnified Party, the Indemnified Party shall not
have received from the Indemnifying Party a written objection to such claim,
such claim shall be conclusively presumed and considered to have been assented
to and approved by the Indemnifying Party following receipt by the Indemnifying
Party of a written notice from the Indemnified Party to such effect.
 
59

--------------------------------------------------------------------------------

(b)           If within the forty-five (45) day period described in paragraph
(a) above the Indemnified Party shall have received from the Indemnifying Party
a notice setting forth the Indemnifying Party’s objections to such claim and the
Indemnifying Party’s reasons for such objection, then the Parties shall follow
the procedures set forth in Article X below with respect to the resolution of
such matter.
 
8.5          Procedures for Third-Party Claims.
 
(a)            Any Indemnified Party seeking indemnification pursuant to this
Article VIII in respect of any Third-Party Claim shall give the Indemnifying
Party from whom indemnification with respect to such claim is sought (i) prompt
written notice (but in no event more than fifteen (15) days after the
Indemnified Party acquires knowledge thereof) of such Third-Party Claim and (ii)
copies of all documents and information relating to any such Third-Party Claim
within fifteen (15) days of their being obtained by the Indemnified Party;
provided, that the failure by the Indemnified Party to so notify or provide
copies to the Indemnifying Party shall not relieve the Indemnifying Party from
any liability to the Indemnified Party for any liability hereunder except to the
extent that such failure shall have prejudiced the defense of such Third-Party
Claim.
 
(b)           The Indemnifying Party shall have the right, at its option, and
expense, to defend against, negotiate, settle or otherwise deal with any
Third-Party Claim with respect to which it is the Indemnifying Party and to be
represented by counsel of its own choice, and the Indemnified Party will not
admit any liability with respect thereto or settle, compromise, pay or discharge
the same without the consent of the Indemnifying Party, which consent shall not
be unreasonably withheld, so long as the Indemnifying Party is contesting or
defending the same with reasonable diligence and in good faith; provided, that
the Indemnified Party may participate in any proceeding with counsel of its
choice and at its expense; provided further, that the Indemnifying Party may
enter into a settlement of any such Third-Party Claim, other than Third Party
Claims that impose an injunction or other equitable relief upon the Indemnified
Party or could have an adverse effect on Companies’ business, operations, assets
or financial condition.
 
8.6           Right to Cure; Mitigation. With respect to any claim that a party
has breached a representation, warranty, covenant, agreement or obligation made
by it in or pursuant to this Agreement, such party shall be provided with a
reasonable opportunity to cure such breach before such party is required to
provide indemnification to the other party with respect to such matter. Each
Indemnified Party must take and must cause their respective affiliates to take
all reasonable steps to mitigate and otherwise minimize the Losses to the
maximum extent reasonably possible upon and after becoming aware of any event or
circumstances which would reasonably be expected to give rise to any Losses,
including without limitation using reasonable efforts to collect available
insurance proceeds and to pursue recoveries against Persons other than the
Indemnifying Party. In addition, the Buyer must cause each of the Companies to
maintain following the Closing insurance coverages appropriate to each of the
respective business activities.
 
60

--------------------------------------------------------------------------------

8.7           Tax Treatment of Indemnification. The Buyer and the Seller agree
to treat any indemnity payment made pursuant to this Article VIII as an
adjustment to the Purchase Price for all Tax purposes.
 
8.8           Exclusive Remedy. THE RIGHTS OF INDEMNITY PROVIDED IN THIS ARTICLE
VIII ARE THE PARTIES’ SOLE AND EXCLUSIVE REMEDY ABSENT COMMON LAW FRAUD OR
INTENTIONAL MISREPRESENTATION OF MATERIAL FACTS WHICH CONSTIUTE COMMON LAW FRAUD
AFTER THE EFFECTIVE TIME RELATING IN ANY WAY TO THE SUBJECT MATTER OF THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY AND ALL OTHER RIGHTS OF
INDEMNITY OR CONTRIBUTION, WHETHER CREATED BY LAW OR OTHERWISE, ARE HEREBY
WAIVED; PROVIDED, THAT THE FOREGOING SHALL NOT PROHIBIT A PARTY FROM SEEKING
INJUNCTIVE RELIEF, SPECIFIC PERFORMANCE OR OTHER EQUITABLE REMEDIES IN THE EVENT
OF A BREACH OF SECTIONS 5.3, 5.4, 5.5, 5.8, 5.9, 5.10, 5.11, 11.1, 11.14 OR
ARTICLE X HEREOF.
 
8.9           LIMITATION OF LIABILITY. NOTWITHSTANDING ANY PROVISION TO
THE CONTRARY HEREIN, AN INDEMNIFIED PARTY WILL NOT BE ENTITLED TO RECOVER ANY
CONSEQUENTIAL, LOST PROFITS, EXEMPLARY, SPECIAL OR PUNITIVE DAMAGES IN
CONNECTION WITH ANY CLAIM ASSERTED PURSUANT TO THIS ARTICLE VIII PROVIDED
FURTHER THAT AN INDEMNIFIED PARTY WILL NOT BE ENTITLED TO RECOVER UNDER A
“MULTIPLE OF PROFITS,” “MULTIPLE OF CASH FLOW,” “MULTIPLE OF EBITDA” OR SIMILAR
VALUATION METHODOLOGY IN CALCULATING THE AMOUNT OF ANY INDEMNIFIABLE LOSSES.
 
ARTICLE IX
TERMINATION OF AGREEMENT
 
9.1           Causes. This Agreement and the transactions contemplated hereby
may be terminated at any time prior to the completion of the Closing as follows,
and in no other manner:
 
(a)            By mutual written consent of the Parties;
 
(b)           By either the Buyer or the Seller, if any permanent injunction,
order, decree or ruling by any Governmental Entity of competent jurisdiction
preventing the consummation of the Purchase and Sale of the Purchased Equity and
Mexican Purchased Equity shall have become final and nonappealable; provided,
however, that the Party seeking to terminate this Agreement pursuant to this
Section 9.1(c) shall have used reasonable best efforts to remove such injunction
or overturn such action;
 
(c)            By written notice from the Buyer to the Seller:
 
(i)         If any of the conditions provided for in Article VI of this
Agreement have not been satisfied or waived by the Buyer in writing and the
Closing has not occurred by February 3, 2015 or the date of such notice,
whichever is later;
 
(ii)       Within five days after the Buyer’s receipt of an Updated Schedule
which discloses an issue to the Companies in a dollar amount in excess of
$1,000,000;
 
61

--------------------------------------------------------------------------------

(iii)       If the Closing has not occurred by February 3, 2015, for reasons
other than the failure of the Buyer to perform its obligations hereunder; or
 
(iv)      If there occurs any change or development or combination of changes
and/or developments that, individually or in the aggregate, has or could
reasonably be expected to have a Material Adverse Effect on the Companies as a
whole.
 
(d)           By written notice from the Seller to the Buyer if:
 
(i)        Any of the conditions provided for in Article VII of this Agreement
have not been satisfied or waived by the Seller in writing and the Closing has
not occurred by February 3, 2015 or the date of such notice, whichever is later;
 
(ii)       The Closing has not occurred by February 3, 2015, for reasons other
than the failure of the Seller to perform its obligations hereunder; or
 
(iii)      If the Buyer proposes to renegotiate the Purchase Price.
 
9.2           Effect of Termination. If this Agreement is terminated as provided
in Section 9.1, then this Agreement will forthwith become void and there will be
no liability on the part of any Party to any other Party or any other Person in
respect hereof; provided that:
 
(a)            The obligations of the Parties described in Sections 5.5, 9.2,
11.2, 11.3, 11.5 and 11.6, Article VIII and Article X and the Confidentiality
Agreement will survive any such termination;
 
(b)           No such termination will relieve the Buyer from liability for any
misrepresentation or breach of any representation, warranty, covenant or
agreement set forth in this Agreement prior to such termination; and
 
(c)            No such termination will relieve the Seller from liability for
any misrepresentation or breach of any representation, warranty, covenant or
agreement set forth in this Agreement prior to such termination.
 
9.3           Right to Proceed. If any of the conditions specified in Article VI
hereof have not been satisfied, the Buyer, in lieu of any other rights that may
be available to it, may waive its rights to have such conditions satisfied prior
to the Closing and may proceed with the transactions contemplated hereby, and if
any of the conditions specified in Article VII hereof have not been satisfied
prior to the Closing, the Seller, in lieu of any other rights that may be
available to it, may waive its right to have such conditions satisfied and may
proceed with the transactions contemplated hereby.
 
ARTICLE X
DISPUTE RESOLUTION
 
10.1         Dispute. As used in this Agreement, “Dispute” shall mean any
dispute or disagreement between the Buyer and the Seller concerning the
interpretation of this Agreement, the validity of this Agreement, any breach or
alleged breach by any Party under this Agreement or any other matter relating in
any way to this Agreement. “Dispute” shall not include a dispute concerning: (1)
the Buyer’s failure to cause the conditions to any of its obligations
toconsummate the Closing, and which are either within the Buyer’s unilateral
control to perform or are obligations of the Seller to be satisfied, for which
the Seller may immediately seek recourse by filing a legal action seeking, among
other remedies, specific performance against the Buyer in the Milwaukee County
Circuit Court or the United States District Court for the Eastern District of
Wisconsin, Milwaukee Division; (2) the Closing Date Balance Sheet, which shall
be resolved as described in Section 2.4; (3) the Calculations, which shall be
resolved as described in Section 2.4; (4) the Purchase Price allocation which
shall be resolved as described in Section 2.7 and/or (5) Tax matters which shall
be resolved as described in Section 5.11.
 
62

--------------------------------------------------------------------------------

10.2         Process. If a Dispute arises, the Parties to the Dispute shall
follow the procedures specified in Sections 10.3, 10.4 and 10.5 of this
Agreement.
 
10.3         Negotiations. The Parties shall promptly attempt to resolve any
Dispute by negotiations between the Buyer and the Seller. Either the Buyer or
the Seller may give the other Party written notice of any Dispute not resolved
in the normal course of business. The Buyer and the Seller shall meet at a
mutually acceptable time and place within ten (10) calendar days after delivery
of such notice, and thereafter as often as they reasonably deem necessary, to
exchange relevant information and to attempt to resolve the Dispute. If the
Dispute has not been resolved within thirty (30) calendar days of service of the
disputing Party’s notice, or if the Parties fail to meet within such ten (10)
calendar days, either the Buyer or the Seller may initiate mediation as provided
in Section 10.4 of this Agreement. If a Party intends to be accompanied at a
meeting by legal counsel, the other Party shall be given at least three (3)
business days’ notice of such intention and may also be accompanied by legal
counsel.
 
10.4         Mediation. If the Dispute is not resolved pursuant to Section 10.3
of this Agreement, the Buyer and the Seller shall attempt in good faith to
resolve any such Dispute by mediation. Either the Buyer or the Seller may
initiate a mediation proceeding by serving the other Party with a written notice
of and request for mediation (the “Request”) in accordance with Section 11.5 of
this Agreement, and both Parties will then be obligated to engage in mediation.
The mediation will be conducted at a mutually agreed upon location and in
accordance with the then current International Institute for Conflict Prevention
& Resolution (“CPR”) Model Procedure for Mediation of Business Disputes, subject
to the following conditions:
 
(a)            If, within thirty (30) calendar days of the Request, the Parties
have not agreed on the selection of an individual willing to serve as mediator,
the Parties shall instruct CPR to appoint a member of the CPR Panels of Neutrals
certified to mediate in Delaware as the mediator; and
 
(b)            Efforts to resolve the Dispute through mediation will continue
until the conclusion of the mediation, which shall be deemed to occur upon the
earliest date that: (i) a written settlement is reached; or (ii) the mediator
concludes and informs the Parties in writing that further efforts at mediation
will not be productive; or (iii) the Buyer and the Seller agree in writing that
an impasse has been reached; or (iv) is sixty (60) calendar days after the
Request and none of the events specified in Sections 10.4(b)(i), (ii) or (iii)
have occurred. No Party may withdraw before the conclusion of the mediation.
 
10.5         Submission to Adjudication. If a Dispute is not resolved by
negotiation pursuant to Section 10.3 of this Agreement or by mediation pursuant
to Section 10.4 of this Agreement within 100 calendar days after the disputing
Party served the other party with notice of a Dispute pursuant to Sections 10.3
and 11.5 of this Agreement, such Dispute and any other claims arising out of or
relating to this Agreement (other than a dispute to be resolved as described in
Section 2.4) may be heard and adjudicated in an action filed in the Circuit
Court or United States District Court for the District of Delaware.
 
63

--------------------------------------------------------------------------------

10.6         General.
 
(a)            Provisional Remedies. At any time during the procedures specified
in Sections 10.3 and 10.4 of this Agreement, a Party may seek injunctive relief
or other provisional judicial relief if in its judgment such action is necessary
to avoid irreparable damage or to preserve the status quo. Despite such action,
the Parties will continue to participate in good faith in the procedures
specified in this Article X of this Agreement.
 
(b)           Tolling Statute of Limitations. All applicable statutes of
limitation and defenses shall be tolled while the procedures specified in this
Article X of this Agreement are pending. The Parties will take such action, if
any, as is required to effectuate such tolling.
 
(c)            Performance to Continue. Each Party is required to continue to
perform its obligations under this Agreement pending final resolution of any
Dispute.
 
(d)           Extension of Deadlines. All deadlines specified in this Article X
of this Agreement may be extended by mutual agreement between the Buyer and the
Seller.
 
(e)            Enforcement. The Parties regard the obligations in this Article X
of this Agreement to constitute an essential provision of this Agreement and one
that is legally binding on them. In case of a violation of the obligations in
this Article X of this Agreement by either the Buyer or the Seller, the other
Party may bring an action to seek enforcement of such obligations in the
Delaware Circuit Court of the United States District Court for Delaware.
 
(f)            Costs. The Parties to the dispute shall each pay: (i) their own
costs, fees, including, without limitation, attorneys’ fees, and expenses
incurred in connection with the application of the provisions of this Article X
of this Agreement; and (ii) fifty percent (50%) of the fees and expenses of CPR
(if any) and the mediator in connection with the application of the provisions
of Section 10.4 of this Agreement. In no event will either the Buyer or the
Seller pay the other Party’s costs, fees, including, without limitation,
attorneys’ fees, and/or expenses incurred in connection with the application of
the provisions of this Article X of this Agreement.
 
(g)           Replacement. If CPR is no longer in business or is unable or
refuses or declines to act or to continue to act under this Article X of this
Agreement for any reason, then the functions specified in this Article X of this
Agreement to be performed by CPR shall be performed by another Person engaged in
a business equivalent to that conducted by CPR as is agreed to by the Buyer and
the Seller (the “Replacement”). If the Buyer and the Seller cannot agree on the
identity of the Replacement within ten (10) calendar days after a Request, the
Replacement shall be selected by the Chief Judge of United States District Court
for the District of Delaware. If a Replacement is selected by either means, this
Article X shall be deemed appropriately amended to refer to such Replacement.
 
64

--------------------------------------------------------------------------------

ARTICLE XI
MISCELLANEOUS
 
11.1         Further Assurance. Following the Closing, at a Party’s request and
without further consideration, the other Party will execute and deliver to the
requesting Party such documents as the requesting Party may reasonably request
in order to consummate more effectively the transactions contemplated hereby.
 
11.2         Assignment. The rights and obligations of a Party hereunder may not
be assigned, transferred or encumbered (including by operation of Law) without
the prior written consent of the other Party.
 
11.3         Law Governing Agreement; Jurisdiction.
 
(a)            This Agreement, including any Dispute or other claims arising out
of or relating to this Agreement, shall be construed and interpreted according
to the internal Laws of the State of Delaware, excluding any choice of Law rules
that may direct the application of the Laws of another jurisdiction.
 
(b)           The Parties hereby irrevocably consent that any legal action or
proceeding arising out of, or in any manner relating to this Agreement or any
other agreement, document or instrument arising out of or executed in connection
with this Agreement shall be brought except as provided in Article X only in
either (i) the Circuit Court or (ii) a United States District Court for the
District of Delaware and in all appellate courts associated therewith. Each
Party by the execution and delivery of this Agreement expressly and irrevocably
consents and submits to the personal jurisdiction of any of such courts in any
such action or proceeding. Each Party hereby expressly and irrevocably waives
any claim or defense in any action or proceeding based on any alleged lack of
personal jurisdiction, improper venue, forum non conveniens, or any similar
basis. Each Party agrees to waive a trial by jury.
 
11.4         Amendment and Modification. The Seller and the Buyer may amend,
modify and supplement this Agreement, and any of the terms, covenants,
representations, warranties or conditions hereof may be waived, only by a
written instrument executed on behalf of all of the Parties hereto or, in the
case of a waiver, by the Party waiving compliance.
 
11.5         Notice. All notices, requests, demands and other communications
hereunder shall be given in writing and shall be: (a) personally delivered; (b)
sent by telecopier, facsimile transmission or other electronic means of
transmitting written documents; or (c) sent to the Parties at their respective
addresses indicated herein by registered or certified U.S. mail, return receipt
requested and postage prepaid, or by private overnight mail courier service. The
respective addresses to be used for all such notices, demands or requests are as
follows:
 
(a)       If to the Buyer, to:
 
Systemax Inc.
11 Harbor Park Drive
Port Washington, NY 11050
Attention: Lawrence Reinhold, Chief Financial Officer
Facsimile: (516) 608-7258
 
65

--------------------------------------------------------------------------------

(with a copy to)
 
Systemax Inc.
11 Harbor Park Drive
Port Washington, NY 11050
Attention: Eric Lerner, General Counsel
Facsimile: (516) 608-7935
 
(b)       If to the Seller:
 
TAKKT America Holding Inc.
in c/o: General Counsel
Stefan Wehmeyer
ZA Recht/Legal Department
Presselstrasse 12 D-70191 Stuttgart
Germany
(with a copy to, which copy shall not constitute notice to the Seller)
 
Quarles & Brady LLP
411 East Wisconsin Avenue, Suite 2350
Milwaukee, WI 53202
Attention: Jennifer Clements
Facsimile: (414) 271-3552
 
If personally delivered, such communication shall be deemed delivered upon
actual receipt; if electronically transmitted pursuant to this paragraph, such
communication shall be deemed delivered the next business day after transmission
(and sender shall bear the burden of proof of delivery); if sent by overnight
courier pursuant to this paragraph, such communication shall be deemed delivered
upon receipt; and if sent by U.S. mail pursuant to this paragraph, such
communication shall be deemed delivered as of the date of delivery indicated on
the receipt issued by the relevant postal service, or, if the addressee fails or
refuses to accept delivery, as of the date of such failure or refusal. Any
Person may change its address for the purposes of this Agreement by giving
notice thereof in accordance with this Section.
 
11.6        Expenses. Except as otherwise expressly provided herein, whether or
not the transactions contemplated by this Agreement are consummated, the Buyer
and the Seller will each pay all of their own fees, costs and expenses
(including fees, costs and expenses of legal counsel, investment bankers,
accountants, brokers or other representatives and consultants and appraisal
fees, costs and expenses) incurred in connection with the preparation,
negotiation, execution and delivery of this Agreement and the consummation of
the transactions contemplated hereby.
 
11.7         Entire Agreement; Binding Effect. This Agreement (including the
Schedules and Updated Schedules, the Confidentiality Agreement and the documents
referred to herein and to be delivered pursuant hereto) constitute the entire
agreement between the Parties hereto with respect to the transactions
contemplated herein, and supersede all prior and contemporaneous agreements,
understandings, negotiations and discussions of the Parties, whether oral or
written, and there have been and are no agreements, representations or
warranties between the Parties other than those set forth or provided for herein
or executed contemporaneously or in connection herewith. This Agreement shall be
binding upon and shall inure to the benefit of the Parties hereto and their
respective legal representatives, successors and permitted assigns.
66

--------------------------------------------------------------------------------

11.8         Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
11.9         Headings. The headings in this Agreement are inserted for
convenience only and shall not constitute a part hereof.
 
11.10       No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the Parties to express their mutual intent.
In the event an ambiguity or question of intent or interpretation arises, this
Agreement will be construed as if drafted jointly by the Parties, and no
presumption or burden of proof will arise favoring or disfavoring any Person by
virtue of the authorship of any of the provisions of this Agreement.
 
11.11       No Reliance. Except for any assignees permitted by this Agreement
and except as provided in Sections 5.8 and 5.16: (a) no third party is entitled
to rely on any of the representations, warranties, and agreements of the Parties
contained in this Agreement; and (b) the Buyer and the Seller assume no
liability to any third party because of any such reliance.
 
11.12       Severability. If any provision, clause, or part of this Agreement,
or the application thereof under certain circumstances, is held invalid,
illegal, or unenforceable, there shall be added automatically as part of this
Agreement a provision as similar in terms to such invalid, illegal, or
unenforceable provision as may be possible and be valid, legal, and enforceable.
This Agreement shall then be construed and enforced as so modified.
 
11.13       Other Definitional Provisions. The terms “hereof,” “herein” and
“hereunder” and terms of similar import will refer to this Agreement as a whole
and not to any particular provision of this Agreement. Article, Section, clause,
subsection, Exhibit, Schedule and Updated Schedule references contained in this
Agreement are references to Articles, Sections, clauses, subsections, Exhibits,
Schedules and Updated Schedules in or attached to this Agreement, unless
otherwise specified. Each defined term used in this Agreement has a comparable
meaning when used in its plural or singular form. Each gender-specific term used
in this Agreement has a comparable meaning whether used in a masculine, feminine
or gender-neutral form. Whenever the terms “include” or “including” are used in
this Agreement (whether or not such terms are followed by the phrase “but not
limited to” or “without limitation” or words of similar effect) in connection
with a listing of items within a particular classification, that listing will be
interpreted to be illustrative only and will not be interpreted as a limitation
on, or an exclusive listing of, the items within that classification. Each
reference in this Agreement to any Law will be deemed to include such Law as it
hereafter may be amended, supplemented or modified from time to time and any
successor thereto, unless such treatment would be contrary to the express terms
of this Agreement. Whenever any amount is stated in this Agreement in “Dollars”
or by reference to the “$” symbol, such amount will be United States dollars.
Whenever any amount is stated in this Agreement in “Canadian Dollars”, it shall
be referred to as CAD$. Whenever any amount in this Agreement is stated in
“Mexican Pesos”, it shall be referred to as MXN$. For the purposes of
clarification, all financial information provided pursuant to this Agreement,
including the consolidated Financial Statements, shall be in US Dollars.
 
67

--------------------------------------------------------------------------------

11.14      Specific Performance. The Parties agree that the assets and business
of the Companies as a going concern constitute unique property. There is no
adequate remedy at Law for the damage which any Party might sustain for failure
of the other Parties to consummate the transactions contemplated by this
Agreement and, accordingly, each Party shall be entitled, at its option, to the
remedy of specific performance to enforce the consummation of the transaction
described in this Agreement.
 
11.15       Acknowledgment by the Buyer. The Buyer acknowledges that although it
has conducted, to its satisfaction, an independent investigation and
verification of the financial condition, results of operations, assets,
liabilities, properties and projected operations of the Companies based solely
on information provided by the Seller in making its determination to proceed
with the transactions contemplated by this Agreement, the Buyer has relied
solely on the representations and warranties of Seller expressly and
specifically set forth in this Agreement,
including the Schedules and the Updated Schedules.
 
SUCH EXPRESS REPRESENTATIONS AND WARRANTIES BY THE SELLER IN THIS AGREEMENT AND
IN ANY CERTIFICATE DELIVERED AT THE CLOSING CONSTITUTE THE SOLE AND EXCLUSIVE
REPRESENTATIONS AND WARRANTIES OF ANY OF THE COMPANIES, THE SELLER AND THEIR
AFFILIATES TO THE BUYER IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY,
AND THE BUYER UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT ALL OTHER
REPRESENTATIONS AND WARRANTIES OF ANY KIND OR NATURE, EXPRESS OR IMPLIED
(INCLUDING, BUT NOT LIMITED TO, ANY RELATING TO THE FUTURE OR HISTORICAL
FINANCIAL CONDITION, RESULTS OF OPERATIONS, ASSETS OR LIABILITIES OF THE
COMPANIES NOT SET FORTH HEREIN OR IN ANY CERTIFICATE DELIVERED AT THE CLOSING),
ARE SPECIFICALLY DISCLAIMED BY THE COMPANIES, THE SELLER AND THEIR AFFILIATES.
WITHOUT LIMITING THE FOREGOING, THE BUYER SPECIFICALLY ACKNOWLEDGES THAT THE
COMPANIES, THE SELLER AND THEIR AFFILIATES MAKE NO REPRESENTATION OR WARRANTY
CONCERNING ANY PROJECTIONS PROVIDED BY OR ON BEHALF OF THE COMPANIES TO THE
BUYER. THE BUYER ACKNOWLEDGES THAT THIS WAIVER IS CONSPICUOUS.
 
[SIGNATURE PAGE FOLLOWS]
 
68

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Purchase Agreement as of the
date and year first above written.
 
THE SELLER:
 
TAKKT AMERICA HOLDING, INC.
 

 
By: /s/ Dr. Felix Zimmerman
/s/ Dr. Claude Tomaszewski

 
Name: Dr. Felix Zimmerman
Name: Dr. Claude Tomaszewski

 
Its:     Chairman
Its: CFO

 
THE BUYER:
 
GLOBAL INDUSTRIAL HOLDINGS LLC
 
By: /s/ Lawrence P. Reinhold
Name: Lawrence P. Reinhold
Its: Vice President
 
THE MEXICAN BUYER
 
GLOBAL INDUSTRIAL MEXICO HOLDINGS INC.
 
By: /s/ Lawrence P. Reinhold
Name: Lawrence P. Reinhold
Its: Vice President
 
 
69

--------------------------------------------------------------------------------